Exhibit 10.4
 
OFFICE LEASE
 
Between
 
TR DUPONT CENTRE LLC,
 
Landlord,
 
and
 
ATHERO NOVA, INC.,
 
Tenant
 
Dated:  June ---, 2012
 


 


 
2201 and 2301 Dupont Drive,
Irvine, California 92612
TABLE OF CONTENTS
 
 
 

--------------------------------------------------------------------------------

 
 
Page
 

ARTICLE 1 GRANT OF LEASE: PREMISES; BUILDING; COMMON AREAS; REAL PROPERTY;
PROJECT 3   1.1.
Lease of Premises.
3   1.2.
Real Property; Project.
3   1.3. Common Areas. 4   1.4.
Landlord's Use and Operation of the Building and Common Areas.
4 ARTICLE 2 TERM; POSSESSION 5   2.1. Term. 5   2.2. Early Possession. 5   2.3.
Failure to Deliver Possession. 5 ARTICLE 3 BASE RENT  6   3.1. Base Rent. 6  
3.2. Manner of Payment. 6
ARTICLE 4 RENT ADJUSTMENTS
6   4.1. Obligation to Pay Rent Adjustments.  6   4.2. Definitions. 6   4.3.
Computation of Rent Adjustments; No Representations. 8   4.4. Payments of Rent
Adjustments; Projections. 9   4.5. Readjustments. 10   4.6. Grossing Up and
Allocations. 11   4.7. Books and Records. 11   4.8. Audit Procedures. 11   4.9.
Proration and Survival. 11   4.10. No Decrease in Base Rent. 12   4.11.
Additional Rent. 12 ARTICLE 5 USE OF PREMISES 12 ARTICLE 6 SERVICES 12   6.1.
Services Provided. 12   6.2. Failure to Pay for Services. 14   6.3. Failure to
Furnish Services. 14

 
 
i

--------------------------------------------------------------------------------

 
 

  6.4. Regulations Regarding Utilities Services. 15 ARTICLE 7 CONDITION AND CARE
OF PREMISES 15 ARTICLE 8 RETURN OF PREMISES 16   8.1. Surrender of Possession.
16   8.2. Installations and Additions. 16   8.3. Trade Fixtures and Personal
Property. 16   8.4. Survival. 16 ARTICLE 9 HOLDING OVER 17 ARTICLE 10 RULES AND
REGULATIONS 17 ARTICLE 11 RIGHTS RESERVED TO LANDLORD 18   11.1. Rights Reserved
to Landlord. 18   11.2. Use of Roof and Land. 19 ARTICLE 12 ALTERATIONS 20
ARTICLE 13 ASSIGNMENT AND SUBLETTING 21   13.1. Assignment and Subletting. 21  
13.2. Rentals Based on Net Income. 21   13.3. Tenant to Remain Obligated. 21  
13.4. Tenant's Notice; Landlord's Right to Terminate. 21   13.5. Landlord's
Consent. 22   13.6. Profits. 22   13.7. Assignee to Assume Obligations. 23  
13.8. Change of Control. 23 ARTICLE 14 WAIVER OF CERTAIN CLAIMS; INDEMNITY BY
TENANT 23   14.1. Waiver of Certain Claims. 23   14.2. Damage Caused by Tenant's
Neglect. 23   14.3. Tenant Responsible for Personal Property. 24   14.4.
Indemnification. 24 ARTICLE 15 DAMAGE OR DESTRUCTION BY CASUALTY 24   15.1.
Damage or Destruction by Casualty. 24   15.2. Abatement of Rent. 25 ARTICLE 16
EMINENT DOMAIN 26
 
ARTICLE 17 DEFAULT
26

 
 
ii

--------------------------------------------------------------------------------

 
 

  17.1. Events of Default. 26   17.2. Rights and Remedies of Landlord. 28  
17.3. Right to Re-Enter. 28   17.4. Current Damages. 28   17.5. Final Damages.
29   17.6. Acceleration. 30   17.7. Removal of Personal Property. 30   17.8.
Landlord's Right to Cure. 30   17.9. Attorneys' Fees. 30   17.10. Assumption or
Rejection in Bankruptcy. 31   17.11. Default Under Other Leases. 31   17.12.
Waiver of Right of Redemption. 31 ARTICLE 18 SUBORDINATION 31   18.1.
Subordination. 31   18.2. Liability of Holder of Mortgage; Attornment. 31  
18.3. Modification Required by Holder of Mortgage. 32   18.4. Short Form Lease.
32 ARTICLE 19 MORTGAGEE PROTECTION 32 ARTICLE 20 ESTOPPEL CERTIFICATE 33 ARTICLE
21 SUBROGATION AND INSURANCE 33   21.1. Waiver of Subrogation. 33   21.2.
Tenant's Insurance. 33   21.3. Certificates of Insurance. 34   21.4. Compliance
with Requirements. 34 ARTICLE 22 NONWAIVER 35 ARTICLE 23 TENANT - DUE
AUTHORIZATION 35 ARTICLE 24 REAL ESTATE BROKERS 36 ARTICLE 25 NOTICES 36 ARTICLE
26 ENVIRONMENTAL MATTERS 36   26.1. Tenant's Obligations with Respect to
Environmental Matters. 36   26.2. Landlord's Right to Inspect. 37   26.3. Copies
of Notices and Documentation. 37

 
 
iii

--------------------------------------------------------------------------------

 
 

  26.4. Landlord's Right to Act. 38 ARTICLE 27 SECURITY DEPOSIT 38   27.1.
Security Deposit. 38   27.2. Transfer of Security Deposit. 39 ARTICLE 28
RELOCATION OF TENANT 39 ARTICLE 29 TITLE AND COVENANT AGAINST LIENS 40
ARTICLE 30 MISCELLANEOUS
40   30.1. Successors and Assigns. 40   30.2. Modifications in Writing. 41  
30.3. No Option; Irrevocable Offer. 41   30.4. Definition of Tenant. 41   30.5.
Definition of Landlord. 41   30.6. Headings. 41   30.7. Time of Essence. 41  
30.8. Default Rate of Interest. 41   30.9. Severability. 41   30.10. Entire
Agreement. 41   30.11. Force Majeure. 42   30.12. Security Interest. 42   30.13.
Choice of Law; Venue. 42   30.14. Waiver of Jury Trial. 42   30.15. Waiver of
Counterclaims. 43   30.16. Relationship. 43   30.17. No Recording. 43   30.18.
Counterparts. 43   30.19. Confidentiality. 43 ARTICLE 31 AMERICANS WITH
DISABILITIES ACT 43 ARTICLE 32 EXCULPATORY PROVISIONS 44 ARTICLE 33 U.S.
REGULATIONS - PATRIOT ACT 45 ARTICLE 34 OPTION TO RENEW 45 ARTICLE 35 OPTION TO
TERMINATE 47
EXHIBIT A                      -           Floor Plan for the Premises
 

 
 
iv

--------------------------------------------------------------------------------

 
 
EXHIBIT B                      -           Rules and Regulations
EXHIBIT C                      -           Workletter
EXHIBIT D                      -           Confirmation of Commencement Date
 
 
v

--------------------------------------------------------------------------------

 
 
OFFICE LEASE
 
THIS OFFICE LEASE (this "Lease") is made and entered into as of the --- day of
June, 2012, ("Date of Execution") by and between TR DUPONT CENTRE LLC, a
Delaware limited liability company (hereinafter referred to as "Landlord"), and
ATHERO NOVA, INC., a Delaware corporation (hereinafter referred to as "Tenant").
 
For and in consideration of the covenants herein contained, and upon the terms
and conditions herein set forth, Landlord and Tenant hereby agree as follows:
 
SCHEDULE
 
The following schedule ("Schedule") contains the basic lease provisions between
Landlord and Tenant and is incorporated into the Lease, subject to the terms of
the Lease.
 
BUILDING:
The Buildings located at 2201 and 2301 Dupont Drive, Irvine, California 92612
commonly known as The Dupont Centre
PREMISES:
Suites 520 and 525 on fifth (5th) floor of the Building located at 2301 Dupont
Drive, Irvine, California, as outlined in the floor plan(s) attached hereto as
Exhibit A and hereby made a part hereof.  Landlord and Tenant hereby acknowledge
that Tenant is currently in possession of Suite 525 of the Premises pursuant to
a month-to-month Sublease Agreement between Phygen, LLC ("Phygen") as
Sublandlord, and Tenant, as Subtenant.   The Commencement Date of this Lease
shall be upon delivery of Suite 520 of the Premises to Tenant following
substantial completion of the Work described in Exhibit C.  The effectiveness of
this Lease is contingent upon Phygen executing an amendment (no later than
fifteen (15) days following the Date of Execution of this Lease) relinquishing
Suite 525 from its premises under a Lease between Landlord and Phygen dated
March 8, 2006, as amended, upon the day immediately preceding the Commencement
Date hereof.
 
LAND:
The parcel of land on which the Building is located.
 
RENTABLE AREA OF PREMISES:
1,930 square feet
 
RENTABLE AREA OF BUILDING:
250,867 square feet.
 

COMMENCEMENT DATE:
July 1, 2012, subject to Article 2.

 
 
 

--------------------------------------------------------------------------------

 
 
EXPIRATION DATE:
March 31, 2018, subject to Article 2.
 
BASE RENT:
Base Rent shall be paid pursuant to the following schedule and as further
described in Article 3:
 
Period
Monthly Base Rent
Monthly Rate Per Rentable Sq. Ft.
7/1/2012 through 3/31/2013
$3,570.50
$1.85
4/1/2013 through 3/31/2014
$3,667.00
$1.90
4/1/2014 through 3/31/2015
$3,763.50
$1.95
4/1/2015 through 3/31/2016
$3,860.00
$2.00
4/1/2016 through 3/31/2017
$3,956.50
$2.05
4/1/2017 through 3/31/2018
$4,053.00
$2.10

* Tenant's Monthly Base Rent payments set forth above shall be increased by the
amount of Landlord's Excess Contribution for the Cost of the Work (as defined in
Section 1(b) of the Workletter), which shall be amortized over the initial Term
of the Lease with no interest.
 
BASE YEAR:
2011
 
TENANT'S PROPORTIONATE SHARE:
.769%
 
SECURITY DEPOSIT:
$8,916.60
 
PERMITTED USES:
General Offices, subject to Article 5.
 
PARKING:
Up to eight (8) unreserved parking spaces shall be provided to Tenant in the
parking structure of the Building, on a non-exclusive basis, at a charge of
Forty and 00/100 Dollars ($40.00) per space per month during the Term; provided,
however, that Tenant's parking charges for such unreserved spaces shall be
abated from the Commencement Date through March 31, 2014.  At Tenant's election,
Tenant may convert up to three (3) of the aforementioned unreserved spaces to
reserved spaces for Tenant's exclusive use, for which Tenant shall pay a charge
of Sixty-Five and 00/100 Dollars ($65.00) per space per month during the Term,
without any abatement.
 
BROKER(S):
 
CB Richard Ellis representing Landlord
Cushman & Wakefield representing Tenant

 
 
2

--------------------------------------------------------------------------------

 
 
LANDLORD'S NOTICE ADDRESS:
TR Dupont Centre LLC
c/o KBS Realty Advisors, LLC
620 Newport Center Drive, Suite 1300
Newport Beach, California 92660
Attention:  Brent C. Carroll
Telecopier No.:  (949) 417-6518
 
 
With a copy to:
 
Holland & Knight
131 S. Dearborn
30th Floor
Chicago, IL  60603
Attention:  James T. Mayer, Esq.
Telecopier No.: (312) 578-6666
 
TENANT'S NOTICE ADDRESS:
Until the Commencement Date:
2301 Dupont Drive, Suite 525
Irvine, California 92612
_________________________
Attention:_________________
Telecopier No.: _____________
On and after the Commencement Date:
2301 Dupont Drive, Suites 520 and 525
Irvine, California 92612
Attention:_________________
Telecopier No.: _____________



 


 
ARTICLE 1
 
GRANT OF LEASE: PREMISES; BUILDING; COMMON AREAS; REAL PROPERTY; PROJECT
 
1.1.           Lease of Premises.      Landlord hereby leases to Tenant, and
Tenant hereby leases from Landlord, the Premises described in the Schedule.
 
1.2.           Real Property; Project.      The term "Real Property" as used in
this Lease, shall mean, collectively, the Building, the parking facility and any
other improvements or additions now or hereafter placed, erected or constructed
on the Land, and the Land.  The term "Project" as used in this Lease, shall mean
the Real Property and the fixtures, machinery, apparatus, systems, equipment and
other personal property used in conjunction with the Real Property, the Building
Common Areas and the Exterior Common Areas.
 
 
3

--------------------------------------------------------------------------------

 
 
1.3.           Common Areas.      Tenant shall have the non-exclusive right to
use in common with other tenants in the Building, and subject to the rules and
regulations referred to in Article 10 of this Lease, those portions of the
Project which are provided, from time to time, for use in common by Landlord,
Tenant and any other tenants of the Building whether or not those areas are open
to the general public, or which contain facilities or equipment used or usable
in the operation of the Project, even if access to such areas may be restricted
to Landlord's personnel (such areas are collectively referred to herein as the
"Common Areas").  The term "Exterior Common Areas," as used in this Lease, shall
mean the portions of the Common Areas not located within the Building and may
include, without limitation, any parking facilities, fixtures, systems, signs,
facilities, lakes, gardens, parks, or other landscaping used in connection with
the Project, and may include any city sidewalks adjacent to the Project,
pedestrian walkway system, whether above or below grade, park or other
facilities open to the general public and roadways, sidewalks, walkways,
parkways, driveways and landscape areas appurtenant to the Project.  The term
"Building Common Areas," as used in this Lease, shall mean the portions of the
Common Areas located within the Building and may include, without limitation,
the common entrances, lobbies, atrium areas, restrooms, elevators, elevator
shafts, stairways and accessways, loading docks, ramps, platforms, passageways,
serviceways, common pipes, flues, stacks, pipe shafts, conduits, wires,
equipment, loading and unloading areas, machine rooms, fan rooms, janitors'
closets, electrical closets, telephone closets and trash areas servicing the
Building.  The manner in which the Common Areas are maintained and operated
shall be at the sole discretion of Landlord.  Notwithstanding anything contained
in this Lease to the contrary, Landlord shall operate and maintain all Common
Areas within the Building and the Project (including Common Area restrooms and
elevator lobbies) in a first class manner consistent with other Class A office
buildings in the Orange County airport area.  Landlord hereby represents and
warrants that, as of the Date of Execution, no written notification to Landlord
from any governmental authority of the violation of any laws pertaining to the
Building Common Areas (including, but not limited to, the ADA) has been
received.  To Landlord's actual knowledge, all of the electrical, mechanical and
utility systems and facilities serving the Project for use in common by
Landlord, Tenant and any other tenants of the Building ("Common Building
Systems") are in good operating condition as of the Date of Execution, and
Landlord shall be responsible for the repair and maintenance of any of the
foregoing Common Building Systems (excluding any supplemental HVAC, electrical
back-up systems, security systems or telecommunications systems located within
or exclusively serving the Premises or other items which are the exclusive
responsibility of Tenant under this Lease) during the Term of this Lease,
subject to Article 4 of this Lease.  Further, notwithstanding anything contained
in this Lease to the contrary, in no event shall Tenant's Rent Adjustments
include any costs incurred by Landlord for bringing the Common Areas into
compliance with applicable laws, statutes and regulations (including the ADA) to
the extent such Common Areas were or would have been deemed non-compliant with
such laws in effect on or prior to the Date of Execution.
 
1.4.           Landlord's Use and Operation of the Building and Common
Areas.      Landlord reserves the right from time to time without notice to
Tenant (i) to close temporarily any of the Common Areas; (ii) to restrict
Tenant's access to any Common Areas not open to all tenants; (iii) to make
changes to the Common Areas, including, without limitation, changes in the
location, size, shape and number of street entrances, driveways, ramps,
entrances,  exits, passages, stairways and other ingress and egress, direction
of traffic, landscaped areas, loading and unloading areas, and walkways; (iv) to
expand the Building; (v) to add additional buildings and improvements to the
Common Areas; (vi) to remove buildings and improvements from the Common Areas;
(vii) to designate land outside the Building to be part of the Property, and in
connection with the improvement of such land to add additional buildings and
common areas to the Property; (viii) to use the Common Areas while engaged in
making improvements, repairs or alterations to the Property or to any adjacent
land, or any portion thereof; and (ix) to do and perform such other acts and
make such other changes in, to or with respect to the Property, Common Areas,
and Building or the expansion thereof as Landlord may, in the exercise of sound
business judgment, deem to be appropriate.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE 2
 
TERM; POSSESSION
 
2.1.           Term.      The term of this Lease (hereinafter referred to as the
"Term") shall commence on the Commencement Date and end on the Expiration Date,
unless sooner terminated as provided herein. Following the Commencement Date and
within fifteen (15) days after the request of either Landlord or Tenant, the
parties shall execute a Confirmation of Commencement Date in the form attached
hereto as Exhibit D.
 
2.2.           Early Possession.      If Tenant desires to take possession of
all or any part of  Suite 520 prior to the date set forth above as the
Commencement Date and if Landlord authorizes Tenant to do so, the Commencement
Date shall be advanced to the date upon which Tenant so takes possession.  The
Expiration Date shall not be affected by such early occupancy.
 
2.3.           Failure to Deliver Possession.      If Landlord is unable to
deliver possession of Suite 520 of the Premises to Tenant on or before the date
set forth above as the Commencement Date because work to be performed by
Landlord under the work letter attached hereto as Exhibit C and by this
reference made a part hereof (hereinafter referred to as the "Workletter"), if
any, has not been substantially completed (as that term is defined in the
Workletter), or for any other reason, Landlord shall not be subject to any
liability on account thereof and such failure shall not affect the validity of
this Lease or the obligations of Tenant hereunder. If Landlord is to perform
work in the any part of the Premises pursuant to the Workletter and is unable to
deliver possession of the entire Premises to Tenant on or before the date set
forth above as the Commencement Date because such work has not been
substantially completed, the Commencement Date shall be deferred to the date on
which such work is substantially completed.  In the event, however, that
substantial completion of such work has been delayed by reason of the occurrence
of one or more acts constituting Tenant Delay (as defined in the Workletter),
the date of substantial completion thereof shall be deemed to be the date on
which such work would have been substantially completed but for such Tenant
Delay.  Notwithstanding any deferral of the Commencement Date hereunder or
anything contained in this Lease to the contrary,  Landlord and Tenant hereby
agree that the Expiration Date of the initial Term shall not be deferred, but
shall remain March 31, 2018, subject to earlier termination pursuant to the
terms of this Lease.  Further, neither the Commencement Date nor the Expiration
Date shall be affected if the entire Premises is not ready for occupancy because
Tenant is performing work in the Premises, pursuant to the Workletter or
otherwise.
 
 
5

--------------------------------------------------------------------------------

 
 
ARTICLE 3
 
BASE RENT
 
3.1.           Base Rent.      Tenant shall pay to Landlord for the Premises the
Base Rent set forth in the Schedule in equal monthly installments, in advance on
the first day of the Term and on the first day of each calendar month thereafter
of the Term, and at the same rate for fractions of a month if the Term begins on
any day except the first day of a calendar month or ends on any day except the
last day of a calendar month.
 
3.2.           Manner of Payment.      Base Rent, Rent Adjustments (as
hereinafter defined), Rent Adjustment Deposits (as hereinafter defined) and all
and any other amounts becoming due from Tenant to Landlord hereunder
(hereinafter collectively referred to as "Rent") shall be paid in lawful money
of the United States to Landlord at the office of Landlord, or as otherwise
designated from time to time by written notice from Landlord to Tenant.  The
payment of Rent  hereunder is independent of each and every other covenant and
agreement contained in this Lease, and Rent shall be paid without any setoff,
abatement, counterclaim or deduction whatsoever except as may be expressly
provided herein.  Concurrently with the execution hereof, Tenant shall pay
Landlord the monthly installment of Base Rent for the first (1st) full calendar
month of the Term for which Rent is payable hereunder, as well as the monthly
installments of Base Rent for the ninth (9th), fifteenth (15th), twenty-first
(21st), twenty-seventh (27th) and thirty-third (33rd) full calendar months of
the Term in the amount of Twenty-Two Thousand Two and 00/100 Dollars
($22,002.00) (collectively, the "Prepaid Rent").  The Prepaid Rent shall be paid
in addition to the Security Deposit set forth in the Schedule of this Lease and
any Rent Adjustments that may be due at any time during the Term.
 
ARTICLE 4
 
RENT ADJUSTMENTS
 
4.1.           Obligation to Pay Rent Adjustments.      In addition to paying
Base Rent, Tenant shall also pay as additional rent the amounts determined in
accordance with this Article 4 (hereinafter referred to as "Rent Adjustments").
 
4.2.           Definitions.      As used in this Lease,
 
(a)           "Adjustment Date" shall mean the first day of the Term and each
January 1 thereafter falling within the Term.
 
(b)           "Adjustment Year" shall mean each calendar year during which an
Adjustment Date falls.
 
 
6

--------------------------------------------------------------------------------

 
 
(c)           "Expenses" shall mean and include those costs and expenses paid or
incurred by or on behalf of Landlord for owning, managing, operating,
maintaining and repairing the Project, the Building Common Areas and the
Exterior Common Areas, except that Expenses shall not include costs or other
items included within the meaning of the terms "Taxes" or "Utility Expenses" (as
hereinafter defined); costs of alterations of the premises of tenants of the
Building; costs of capital improvements to the Building (except as specifically
provided in this Section 4.2(c)); depreciation charges; interest and principal
payments on mortgages; ground rental payments; real estate brokerage and leasing
commissions; other expenses incurred in leasing or in procuring tenants; any
expenditures for services which are provided to one or more tenants but are not
available generally to all office tenants; costs resulting from bad debt loss,
rent loss or reserves for bad debt or rent loss; interest or penalties resulting
from late payments to third parties; costs necessitated by or resulting from the
gross negligence or willful misconduct of Landlord or its employees or agents;
costs arising from the presence of any Hazardous Materials in or about the
Project on or before the Date of Execution; costs incurred because the Building
violates any applicable building code or on account of construction defects;
charitable and political contributions, entertainment, dining, gifts or travel
expenses; and any expenditures for which Landlord has been reimbursed (other
than pursuant to this Article 4 or provisions in other leases requiring the
tenants thereunder to pay a share of expenses associated with the Building),
except as hereinafter provided. Further, any management fee paid with respect to
the operation, maintenance and management of the Project shall not exceed
management fees paid by landlords of comparable buildings to the Building in the
Orange County Airport area market.
 
Notwithstanding anything contained in this clause (c) to the contrary, the cost
of any capital improvements to the Building made after the date of this Lease
which are intended to reduce Expenses or Utility Expenses or which are required
under any governmental laws, regulations or ordinances which were not applicable
to the Building at the time they were constructed, amortized over such
reasonable period as Landlord shall determine, together with interest on the
unamortized cost of any such improvements (at the prevailing construction loan
rate available to Landlord on the date the cost of such improvements was
incurred) shall be included in Expenses.
 
(d)           "Taxes" shall mean real estate taxes, property taxes, general or
special assessments, sewer and water rents, rates and charges, transit and
transit district taxes, city, county, village and school district taxes, taxes
based upon the receipt of rent, and any other federal, state or local
governmental charge, whether general, special, ordinary or extraordinary (but
not including income or franchise taxes or any other taxes imposed upon or
measured by Landlord's income or profits, except as provided in clause (i)
below), which may now or hereafter be levied, assessed or imposed against the
Real Property.
 
Notwithstanding anything contained in this clause (d) to the contrary:
 
 
7

--------------------------------------------------------------------------------

 
 
(i)           If at any time the method of taxation then prevailing is altered
so that any new or additional tax, assessment, levy, imposition or charge or any
part thereof is imposed upon Landlord in place or partly in place of any such
Taxes or contemplated increase therein, or in addition to Taxes, and is measured
by or is based in whole or in part upon the Real Property or the rents or other
income therefrom, then all such new taxes, assessments, levies, impositions or
charges or part thereof, to the extent that they are so measured or based, shall
be included in Taxes levied, assessed or imposed against the Real Property to
the extent that such items would be payable if the Real Property were the only
property of Landlord subject thereto and the income received by Landlord from
the Real Property were the only income of Landlord.  It is acknowledged by
Tenant and Landlord that Proposition 13 was adopted by the voters of the State
of California in the June, 1978 Election and that assessments, taxes, fees,
levies and charges may be imposed by governmental agencies for such services as
fire protection, street, sidewalk and road maintenance, refuse removal and for
other governmental services formerly provided without charge to property owners
or occupants. It is the intention of Tenant and Landlord that all such new and
increased assessments, taxes, fees, levies and charges be included within the
definition of "Taxes" for the purposes of this Lease
 
(ii)           Notwithstanding the year for which any such taxes or assessments
are levied, (A) in the case of taxes or special assessments which may be paid in
installments, the amount of each installment, plus any interest payable thereon,
paid during a calendar year shall be included in Taxes for that year and (B) if
any taxes or assessments payable during any calendar year shall be computed with
respect to a period in excess of twelve (12) calendar months, then taxes or
assessments applicable to the excess period shall be included in Taxes for that
year. Except as provided in the preceding sentence, all references to Taxes
"for" a particular year shall be deemed to refer to taxes levied, assessed or
otherwise imposed for such year without regard to when such taxes are payable.
 
(iii)           Taxes shall also include any personal property taxes
(attributable to the calendar year in which paid) imposed upon the furniture,
fixtures, machinery, equipment, apparatus, systems and appurtenances which are
components of the Project.
 
(e)           "Utility Expenses" shall mean the cost and expenses paid or
incurred by or on behalf of Landlord for all electricity, steam, water, sewer,
fuel, heating, lighting, air-conditioning and utilities used at the Real
Property, including without limitation, any fuel surcharges and adjustments.
 
(f)           "Rent Adjustments" shall mean all amounts determined pursuant to
this Article 4, including all amounts payable by Tenant to Landlord on account
thereof.
 
4.3.           Computation of Rent Adjustments; No Representations.
 
(a)           Tenant shall pay Rent Adjustments for each Adjustment Year
determined as hereinafter set forth. Rent Adjustments payable by Tenant with
respect to each Adjustment Year during which an Adjustment Date falls shall
include the following amounts: (a) the product of Tenant's Proportionate Share
multiplied by the amount, if any, by which Taxes for such Adjustment Year
exceeds Taxes for the Base Year identified in the Schedule (said product being
hereinafter referred to as the "Tax Adjustment"); plus, (b) the product of
Tenant's Proportionate Share multiplied by the amount, if any, by which Expenses
for such Adjustment Year exceed Expenses for the Base Year identified in the
Schedule (said product being hereinafter referred to as the "Expense
Adjustment"); plus, (c) the product of Tenant's Proportionate Share multiplied
by the amount, if any, by which Utility Expenses for such Adjustment Year exceed
Utility Expenses for the Base Year identified in the Schedule (said product
being hereinafter referred to as the "Utility Expense Adjustment").  In
determining the Tax Adjustment, Expense Adjustment and Utility Expense
Adjustment for any given Adjustment Year, if less than the entire Adjustment
Year shall fall within the Term, then for purposes of comparison, the level of
Taxes, Expenses and Utility Expenses for the Base Year shall be reduced ratably
based upon the relative number of days in the two periods being compared.
 
 
8

--------------------------------------------------------------------------------

 
 
(b)           Tenant agrees and acknowledges that Landlord has made no
representation, warranty or guaranty relating to the amount of Taxes, Expenses
and Utility Expenses. Tenant has had an opportunity to consult with Landlord
with respect to the Taxes, Expenses and Utility Expenses projected for the
operation of the Building but has not relied upon any statements or
representations of Landlord or of any agent or affiliate of Landlord in regard
thereto in executing this Lease and in agreeing to perform the terms and
covenants hereof and shall make no claim against Landlord based thereon.
Notwithstanding anything to the contrary herein contained, in no event shall the
Tax Adjustment, Expense Adjustment or Utility Expense Adjustment for any
Adjustment Year be negative.
 
4.4.           Payments of Rent Adjustments; Projections.      Tenant shall pay
Rent Adjustments to Landlord in the manner hereinafter provided.
 
(a)           Tax Adjustment, Expense Adjustment and Utility Expense
Adjustment.  Tenant shall make payments on account of Tax Adjustment, Expense
Adjustment and Utility Expense Adjustment (the aggregate of such payments with
respect to any Adjustment Year being hereinafter referred to as the "Rent
Adjustment Deposit") as follows:
 
(i)           Prior to each Adjustment Date and from time to time during the
Adjustment Year in which such Adjustment Date falls, Landlord may deliver to
Tenant a written notice or notices (each such notice being hereinafter referred
to as a "Projection Notice") setting forth (A) Landlord's reasonable estimates,
forecasts or projections (collectively, the "Projections") of any or all of
Taxes, Expenses and Utility Expenses for such Adjustment Year and (B) Tenant's
Rent Adjustment Deposits with respect to the Tax Adjustment, Expense Adjustment
and Utility Expense Adjustment components of Rent Adjustments for such
Adjustment Year based upon the Projections.  Landlord's budgets of Expenses and
Utility Expenses and the Projections based thereon may assume full occupancy of
the Building and that Landlord will furnish all services included in Expenses
and Utility Expenses to all tenants of the Building.
 
 
9

--------------------------------------------------------------------------------

 
 
(ii)           Tenant shall commence payments of monthly installments of Rent
Adjustment Deposits on the first day of the first calendar month during the Term
following Landlord's delivery of the first Projection Notice hereunder.  On such
date, and on or before the first day of each calendar month thereafter of the
Adjustment Year covered by such Projection Notice, Tenant shall pay to Landlord
one-twelfth (1/12) of the Rent Adjustment Deposits shown in the Projection
Notice.  Within fifteen (15) days following Landlord's delivery of a Projection
Notice for an Adjustment Year in progress, Tenant also shall pay Landlord a lump
sum equal to the Rent Adjustment Deposits shown in the Projection Notice less
the sum of (A) any previous payments on account of Rent Adjustment Deposits made
with respect to such Adjustment Year and (B) monthly installments on account of
Rent Adjustment Deposits due for the remainder of such Adjustment Year.  Until
such time as Landlord furnishes a Projection Notice for an Adjustment Year,
Tenant shall continue to pay monthly installments of Rent Adjustment Deposits in
the amount shown by the most recent Projection Notice or, if the Tax, Expense
and Utility Expense Adjustment for the Adjustment Year covered by such
Projection Notice has been determined, one-twelfth (1/12) of such Tax, Expense
and Utility Expense Adjustment.
 
4.5.           Readjustments.      Following the end of each Adjustment Year and
after Landlord has determined the actual amount of Expenses, Utility Expenses
and Taxes to be used in calculating the Expense Adjustment, the Utility Expense
Adjustment and the Tax Adjustment for such Adjustment Year, Landlord shall
notify Tenant in writing (any such notice hereinafter referred to as "Landlord's
Statement") of such Expenses, Utility Expenses and Taxes and the corresponding
Tenant's Expense Adjustment, Utility Expense Adjustment and Tax Adjustment for
such Adjustment Year.  If the Expense Adjustment, Utility Expense Adjustment or
Tax Adjustment owed for such Adjustment Year exceeds, respectively, the Expense
Adjustment, Utility Expense Adjustment or Tax Adjustment component of the Rent
Adjustment Deposits paid by Tenant during such Adjustment Year, then Tenant,
within thirty (30) days after the date of Landlord's Statement, shall pay to
Landlord an amount equal to the excess of the Expense Adjustment, Utility
Expense Adjustment or Tax Adjustment over, respectively, the Expense Adjustment,
Utility Expense Adjustment or Tax Adjustment component of the Rent Adjustment
Deposits paid by Tenant during such Adjustment Year.  If the Expense Adjustment,
Utility Expense Adjustment or Tax Adjustment component of the respective Rent
Adjustment Deposits paid by Tenant during such Adjustment Year exceeds,
respectively, the Expense Adjustment, Utility Expense Adjustment or Tax
Adjustment owed for such Adjustment Year, then Landlord shall credit such excess
to Rent payable after the date of Landlord's Statement, or, at its option, may
credit such excess to any Rent theretofore due and owing, until such excess has
been exhausted.  If this Lease expires or is terminated prior to full
application of such excess, Landlord shall pay to Tenant the balance thereof not
theretofore applied against Rent and not reasonably required for payment of Rent
for the Adjustment Year in which this Lease expires, subject to Tenant's
obligations under Section 4.9 hereof, provided Tenant has vacated the Premises
and otherwise has surrendered the Premises to Landlord in accordance with this
Lease and Tenant is not then in Default under this Lease.  No interest or
penalties shall accrue on any amounts which Landlord is obligated to credit or
pay to Tenant pursuant to this Section. Landlord reserves the right to send a
separate Landlord's Statement for the Expense Adjustment, Utility Expense
Adjustment and Tax Adjustment for any Adjustment Year, each such separate
statement being deemed a Landlord's Statement, and the sending of a separate
statement shall not be deemed a waiver of Landlord's right to send further
statements for the remainder of the components of Rent Adjustments pursuant to
this Article 4.
 
 
10

--------------------------------------------------------------------------------

 
 
4.6.           Grossing Up and Allocations.      If the Building is not at least
95% occupied by tenants during all or a portion of any Adjustment Year, or the
Base Year, as the case may be, or if during all or a portion of any Adjustment
Year, or the Base Year, as the case may be, Landlord is not furnishing to any
tenant or tenants any particular service, the cost of which, if furnished by
Landlord, would be included in Expenses or Utility Expenses, then Landlord may
elect to make an adjustment for such year of components of Expenses or Utility
Expenses, as the case may be, and the amounts thereof which may vary depending
upon the occupancy level of the Building or the number of tenants using the
service.  Any such adjustments shall be deemed costs and expenses paid or
incurred by Landlord and included in Expenses or Utility Expenses, as the case
may be, for such year, as if the Building had at least 95% occupied during the
entire Adjustment Year, or the Base Year, as the case may be, and Landlord had
furnished such service at its expense to all tenants for the entire Adjustment
Year, or the Base Year, as the case may be, and Landlord had paid or incurred
such costs and expenses for such year.  If any item of Expenses or Utility
Expenses, although paid or incurred in one year, relates to more than one
calendar year, Landlord will allocate such item among such related calendar
years.
 
4.7.           Books and Records.      Landlord shall maintain books and records
showing Taxes, Expenses and Utility Expenses in accordance with sound accounting
and management practices consistently applied.  Tenant or its representative
shall have the right to examine Landlord's books and records showing Taxes,
Expenses and Utility Expenses upon reasonable prior notice and during normal
business hours at any time within thirty (30) days following the furnishing by
Landlord to Tenant of any Landlord's Statement provided for in Section
4.5.  Unless Tenant takes written exception to any item within thirty (30) days
after the furnishing of any Landlord's Statement containing such item, such
Landlord's Statement shall be considered final and accepted by Tenant.
 
4.8.           Audit Procedures.      If Tenant notifies Landlord within such
thirty (30) day period that Tenant disputes any specific item or items in any
Landlord's Statement, and such dispute is not resolved between Landlord and
Tenant within thirty (30) days after the date such notice is given by Tenant,
either party, during the fifteen (15) day period following the expiration of the
thirty (30) day period commencing on the date such notice is given, may refer
such disputed item or items for determination to an independent certified public
accountant selected by such party and approved by the other party (to be paid on
an hourly and not a contingent fee basis), which approval shall not be withheld
unreasonably, and the determination of such accountant shall be final,
conclusive and binding upon Landlord and Tenant.  Tenant agrees to pay all costs
involved in such determination, except in the case of Tax Adjustment, Expense
Adjustment and Utility Expense Adjustment for any Adjustment Year where it is
determined that Landlord has overcharged Tenant for Tax Adjustment, Expense
Adjustment and Utility Expense Adjustment for such Adjustment Year by more than
five percent (5%), in which case Landlord shall pay such costs.
 
4.9.           Proration and Survival.      With respect to any Adjustment Year
which does not fall entirely within the Term, Tenant shall be obligated to pay
as Expense Adjustment, Utility Expense Adjustment and Tax Adjustment for such
Adjustment Year only a pro rata share of Expense Adjustment, Utility Expense
Adjustment and Tax Adjustment as hereinabove determined, based upon the number
of days of the Term falling within the Adjustment Year. Following expiration or
termination of this Lease, Tenant shall pay any Rent Adjustments due to Landlord
within fifteen (15) days after the date of each Landlord's Statement sent to
Tenant.  Without limitation of other obligations of Tenant which shall survive
the expiration of the Term, the obligation of Tenant to pay Rent Adjustments
provided for in this Article 4 accruing during the Term shall survive the
expiration or termination of this Lease.
 
 
11

--------------------------------------------------------------------------------

 
 
4.10.           No Decrease in Base Rent.      In no event shall any Rent
Adjustments result in a decrease of Base Rent payable hereunder.
 
4.11.           Additional Rent.      All amounts payable by Tenant as or on
account of Rent Adjustments shall be deemed to be additional rent becoming due
under this Lease.
 
ARTICLE 5
 
USE OF PREMISES
 
Tenant shall use and occupy the Premises for the Permitted Uses identified in
the Schedule and for no other use or purpose.
 
ARTICLE 6
 


 
SERVICES
 
6.1.           Services Provided.      As long as Tenant is not in Default under
any of the covenants of this Lease, Landlord shall furnish the following
services:
 
(a)           Air conditioning and heating when necessary to provide a
temperature condition required, in Landlord's judgment, for comfortable
occupancy of the Premises under normal business operations, Monday through
Friday from 7:00 a.m. to 6:00 p.m., Saturdays from 8:00 a.m. to 12:00 p.m.,
Sundays and legal holidays excepted. Without limitation of the foregoing, the
term public holidays, wherever employed in this Lease, shall include New Year's
Day, Presidents Day, Memorial Day, July 4th, Labor Day, Thanksgiving, Christmas
and any other days observed as holidays by the state and municipality in which
the Building is located or labor unions servicing the Building, all of which
shall be subject to change in Landlord's sole discretion.  Whenever Tenant's
evidenced use or occupation of the Premises exceeds the design loads for the
system providing heating and air conditioning, or Tenant uses lighting or
heat-generating machines or equipment which cumulatively exceed such design
loads, or which affect the temperature otherwise maintained by the heating,
ventilating and air conditioning system in the Premises or Building, Landlord
may temper such excess loads by installing supplementary heat or air
conditioning units in the Premises or elsewhere where necessary, and the cost of
such units and the expense of installation, including, without limitation, the
cost of preparing working drawings and specifications, shall be paid by Tenant
as additional rent within ten (10) days after Landlord's demand therefor.  The
expense resulting from the operation and maintenance of any such supplementary
heat or air conditioning units shall be paid by Tenant to Landlord as additional
rent at rates fixed by Landlord.  Landlord's agreements hereunder are subject to
voluntary and mandatory presidential and governmental restrictions on energy
use.
 
 
12

--------------------------------------------------------------------------------

 
 
(b)           Domestic water in common with other tenants for drinking, lavatory
and toilet purposes drawn through fixtures installed by Landlord, or by Tenant
in the Premises with Landlord's written consent.  The cost of such water shall
be included in the Expenses and Tenant shall pay its Proportionate Share.
 
(c)           Janitorial and cleaning service five (5) days per week as is
customary for office space in office buildings that are comparable to the
Building.
 
(d)           Passenger elevator service in common with Landlord and other
persons, Monday through Friday from 7:00 a.m. to 6:00 p.m., Saturdays from 8:00
a.m. to 12:00 p.m., Sundays and public holidays excepted.  Such normal elevator
service, if furnished at other times, shall be optional with Landlord and shall
never be deemed a continuing obligation.  Landlord, however, shall provide
limited passenger elevator service daily at all times when such normal passenger
service is not furnished.
 
(e)           Parking as provided in the Schedule.
 
(f)           In the event Tenant requires air conditioning or heating during
hours other than as set forth hereinabove, Tenant shall notify Landlord of such
requirement as early as practically possible and Landlord shall endeavor in good
faith to provide or arrange for such additional service.  It is agreed that
Tenant shall pay to Landlord the cost of said overtime usage as contemplated
herein upon invoice from Landlord to Tenant at rates to be established from time
to time by Landlord; provided that the current charge for such overtime usage is
Sixty and 00/100 Dollars ($60.00) per hour.
 
(g)           Landlord shall furnish to Tenant the electric energy which Tenant
requires in the Premises for electricity consistent with the Tenant's electrical
requirements, but limited to lighting, customary office data processing
equipment, copying machines, and any other similar electricity requirements, as
are customarily used in a general business office.  The cost of such electricity
shall be included in the Expenses and Tenant shall pay its Proportionate
Share.  Landlord shall not in any way be liable or responsible to Tenant for any
loss, damage, expenses and causes beyond Landlord's control, which Tenant may
sustain or incur if either the quantity or character of electric service is
changed.
 
(h)           All Building standard bulb replacement in all Building Common
Areas (excluding the Common Areas on any floor which is completely occupied by a
single tenant). Tenant shall pay for all bulbs and ballasts in the Premises,
and, if Tenant occupies an entire floor, Tenant shall pay for all bulbs in the
Common Areas on such floor.
 
 
13

--------------------------------------------------------------------------------

 
 
(i)           The electricity used for the operation of any special air
conditioning systems which may be required for data processing equipment or for
other special equipment or machinery installed by Tenant, shall be paid by
Tenant when due if billed directly to Tenant, or within ten (10) days after
being billed therefor by Landlord.  Tenant shall make no alterations or
additions to the electric equipment or appliances without the prior written
consent of Landlord in each instance.  Tenant covenants and agrees that at all
times its use of electric current shall never exceed the capacity of the feeders
to the Building or the risers or wiring installed thereon, provided such feeders
are maintained by Landlord in good condition, order and repair.
 
(j)           Landlord may provide such extra or additional services as it is
reasonably possible for Landlord to provide, and as Tenant may request from time
to time, within a reasonable period after the time such extra or additional
services are requested.  Tenant shall pay, for such extra or additional
services, the amount determined by Landlord for such services, such amount to be
considered additional Rent hereunder.  All charges for such extra or additional
services shall be due and payable at the same time as the installment of Base
Rent with which they are billed, or if billed separately, shall be due and
payable within ten (10) days after such billing.  Any such billings for extra or
additional services shall include an itemization of the extra or additional
services rendered, and the charge for each such service.
 
6.2.           Failure to Pay for Services.      Failure by Tenant to pay
Landlord's proper charges for water or other services promptly shall give
Landlord, upon not less than ten (10) days' notice, the right to discontinue
furnishing the services, and no such discontinuance shall be deemed an eviction
or disturbance of Tenant's use of the Premises or render Landlord liable for
damages or relieve Tenant from performance of Tenant's obligations under this
Lease.
 
6.3.           Failure to Furnish Services.      Tenant agrees that Landlord and
its agents shall not be liable in damages, by abatement of Rent or otherwise,
for failure to furnish or for delay in furnishing any service when such failure
or delay is occasioned, in whole or in part, by repairs, renewals or
improvements, by any strike, lockout or other labor trouble, by inability to
secure electricity, gas, water or other fuel at the Building after reasonable
effort to do so, by any accident or casualty whatsoever, by the act or default
of Tenant or other parties, or by any cause beyond the reasonable control of
Landlord; and such failures or delays shall never be deemed an eviction or
disturbance of Tenant's use or possession of the Premises or relieve Tenant from
paying Rent or performing any of its obligations under this Lease.  Tenant
hereby waives the provisions of California Civil Code Section 1932(1) or any
other applicable existing or future law, ordinance or governmental regulation
permitting the termination of this Lease due to the interruption or failure of
or inability to provide any services required to be provided by Landlord
hereunder.  Notwithstanding anything contained herein to the contrary, in the
event any such interruption in services to be provided by Landlord under this
Article 6. is caused by the negligence or willful misconduct of Landlord, and if
such interruption causes the Premises to be untenantable, and as a result
thereof Tenant in fact ceases to use the Premises for a period in excess of five
(5) consecutive business days, then commencing on the sixth (6th) consecutive
business day of such untenantability and non-use, then Base Rent and Rent
Adjustments payable by Tenant shall be abated until the date the Premises are
again tenantable.  Notwithstanding the foregoing, however, in the event Tenant
is entitled to recover the amount of Tenant's Base Rent or Rent Adjustments, or
both, for such period of untenantability from Tenant's business interruption
insurance or other insurance, then Tenant shall not be entitled to such
abatement, it being the intent and agreement of Tenant to first proceed against
its insurance carrier for any such loss of use.  With respect to an interruption
of utility services to be provided by Landlord under this Article 6., which
interruption is not caused by Landlord's negligence or willful misconduct,
Landlord's sole obligation shall be to use commercially reasonable efforts to
pursue the restoration of such utility service to the extent that such
restoration is within the reasonable control of Landlord.
 
 
14

--------------------------------------------------------------------------------

 
 
6.4.           Regulations Regarding Utilities Services.      Tenant agrees to
cooperate fully, at all times, with Landlord in abiding by all reasonable
regulations and requirements which Landlord may prescribe for the proper
functioning and protection of all utilities and services reasonably necessary
for the operation of the Premises and the Building.  Throughout the Term of this
Lease, Landlord shall have free access to any and all mechanical installations,
and Tenant agrees that there shall be no construction of partitions or other
obstructions which might interfere with access to or the moving of servicing
equipment to or from the enclosures containing said installations.  Tenant
further agrees that neither Tenant nor its employees, agents, licensees,
invitees or contractors shall at any time tamper with, adjust or otherwise in
any manner affect Landlord's mechanical installations.
 
ARTICLE 7
 
CONDITION AND CARE OF PREMISES
 
Tenant's taking possession of the Premises or any portion thereof shall be
conclusive evidence against Tenant that the portion of the Premises taken
possession of was then in good order and satisfactory condition.  Tenant agrees
to accept the Premises "as is," and no promises of Landlord to alter, remodel,
improve, repair, decorate or clean the Premises or any part thereof have been
made, and no representation respecting the condition of the Premises, the
Building, or the Land, has been made to Tenant by or on behalf of Landlord
except to the extent expressly set forth herein or in the Workletter, if
any.  Subject to the provisions of Article 15 hereof, Tenant, at its own
expense, shall keep the Premises in good repair and tenantable condition and
shall promptly and adequately repair all damage to the Premises caused by Tenant
or any of its employees, contractors, agents, invitees or licensees, including
replacing or repairing all damaged or broken glass, fixtures and appurtenances
resulting from any such damage, under the supervision and with the approval of
Landlord and within any reasonable period of time specified by Landlord.  If
Tenant does not do so promptly and adequately, Landlord may, but need not, make
such repairs and replacements and Tenant shall pay Landlord the cost thereof on
demand.  Except to the extent expressly provided to the contrary herein, Tenant
shall be solely responsible for all repairs and alterations pertaining to the
Premises, including those required by any governmental entity or court of
law.  Tenant hereby waives the provisions of California Civil Code Sections
1932(1), 1941 and 1942 and of any similar law, statute or ordinance now or
hereafter in effect.
 
 
15

--------------------------------------------------------------------------------

 
 
ARTICLE 8
 
RETURN OF PREMISES
 
8.1.           Surrender of Possession.      At the termination of this Lease by
lapse of time or otherwise or upon termination of Tenant's right of possession
without termination of this Lease, Tenant shall surrender possession of the
Premises to Landlord and deliver all keys and other access devices to the
Premises to Landlord and make known to Landlord the combination of all locks of
vaults then remaining in the Premises, and, subject to the following paragraph,
shall return the Premises and all equipment and fixtures of Landlord therein to
Landlord in as good condition as when Tenant originally took possession or, if a
Workletter is attached to this Lease, when the work provided for in the
Workletter is completed, ordinary wear, loss or damage by fire or other insured
casualty, and damage resulting from the act of Landlord or its employees and
agents excepted, failing which Landlord may restore the Premises and such
equipment and fixtures to such condition and Tenant shall pay the cost thereof
to Landlord on demand.
 
8.2.           Installations and Additions.      All installations, additions,
partitions, hardware, light fixtures, non-trade fixtures and improvements,
whether temporary or permanent, except movable furniture and equipment belonging
to Tenant, in or upon the Premises, whether placed there by Tenant or Landlord,
shall be Landlord's property and, upon termination of this Lease by lapse of
time or otherwise, or of Tenant's right of possession without termination of
this Lease, shall remain upon the Premises, all without compensation, allowance
or credit to Tenant; provided, however, that if prior to the end of the Term or
within ten (10) days following termination of this Lease or Tenant's right of
possession, whichever is earlier, Landlord so directs by notice, Tenant, at
Tenant's sole cost and expense, shall promptly remove such of the installations,
additions, partitions, hardware, light fixtures, non-trade fixtures and
improvements placed in the Premises by Tenant as are designated in such notice
and repair any damage to the Premises caused by such removal, failing which
Landlord may remove the same and repair the Premises and Tenant shall pay the
cost thereof to Landlord on demand.  At the sole option of Landlord, Tenant
shall leave in place any floor covering without compensation to Tenant, or
Tenant shall remove any floor covering and shall remove all fastenings, paper,
glue, bases or other vestiges and restore the floor surface to its previous
condition, or shall pay to Landlord upon demand the cost for restoring the floor
surface to such condition.
 
8.3.           Trade Fixtures and Personal Property.      Tenant shall also
remove Tenant's furniture, machinery, safes, trade fixtures and other items of
movable personal property of every kind and description from the Premises and
repair any damage to the Premises caused thereby, such removal and restoration
to be performed prior to the end of the Term or within ten (10) days following
termination of this Lease or Tenant's right of possession, whichever is
earlier.  If Tenant fails to remove such items, Landlord may do so, and
thereupon the provisions of Section 17.6 shall apply and Tenant shall pay to
Landlord upon demand the cost of removal and of restoration of the Premises.
 
8.4.           Survival.      All obligations of Tenant under this Article 8
shall survive the expiration of the Term or earlier termination of this Lease.
 
 
16

--------------------------------------------------------------------------------

 
 
ARTICLE 9
 
HOLDING OVER
 
Tenant shall pay Landlord for each day Tenant retains possession of the Premises
or any part thereof after termination of this Lease, by lapse of time or
otherwise, or of Tenant's right to possession of the Premises, an amount which
is 150% of the amount of Base Rent and Rent Adjustments on a per diem basis
based upon the annual rate of Base Rent set forth in Section 3.1 and on Rent
Adjustments provided for in Article 4 for the period in which such possession
occurs, calculated as though such period were within the Term (collectively
"Holdover Rent"), and Tenant shall also pay all damages, consequential as well
as direct, sustained by Landlord by reason of such retention.  In the
alternative, if Landlord gives written notice to Tenant of Landlord's election
thereof, such holding over shall, at Landlord's election, constitute either (a)
tenancy at sufferance under the terms and conditions of this Lease except that
Holdover Rent shall apply or (b) renewal of this Lease for one year at the
annual rate which would have been in effect for such additional year if the Term
had included such additional year.  Acceptance by Landlord of rent after such
termination shall not of itself constitute either the creation of such a
month-to-month tenancy or a renewal, and Tenant hereby waives the benefit of
Section 1945 of the California Civil Code (pertaining to renewal of a lease by
acceptance of rent).  Nothing contained in this Article 9 shall be construed or
shall operate as a waiver of Landlord's right of reentry or any other right or
remedy of Landlord.
 
ARTICLE 10
 
RULES AND REGULATIONS
 
Tenant agrees to observe and not to interfere with the rights reserved to
Landlord in Article 11 and agrees, for itself, its employees, agents,
contractors, invitees and licensees, to comply with the rules and regulations
set forth in Exhibit B attached to this Lease and made a part hereof and such
other rules and regulations as may be adopted by Landlord pursuant to Section
11.1(m) of this Lease. Any violation by Tenant of any of the rules and
regulations contained in Exhibit B or in any Section of this Lease, or as may
hereafter be adopted by Landlord pursuant to Section 11.1(m) of this Lease, may
be restrained; but whether or not so restrained, Tenant acknowledges and agrees
that it shall be and shall remain liable for all damages, loss, costs and
expenses resulting from any violation by Tenant of any of said rules and
regulations.  Nothing contained in this Lease shall be construed to impose upon
Landlord any duty or obligation to enforce said rules and regulations or the
terms, covenants and conditions of any other lease against any other tenant or
any other persons, and Landlord and its beneficiaries shall not be liable to
Tenant for violation of the same by any other tenant, its employees, agents or
invitees, or by any other person.  Notwithstanding the foregoing, Landlord shall
not discriminate against Tenant in the enforcement of such rules and
regulations.
 
 
17

--------------------------------------------------------------------------------

 
 
ARTICLE 11
 
RIGHTS RESERVED TO LANDLORD
 
11.1.           Rights Reserved to Landlord.      Landlord reserves the
following rights, exercisable without notice and without liability to Tenant for
damage or injury to property, person or business and without effecting an
eviction or disturbance of Tenant's use or possession or giving rise to any
claim for setoff or abatement of Rent or affecting any of Tenant's obligations
under this Lease:
 
(a)           To the exclusive use of the name of the Building for all purposes,
except that Tenant may use such name(s) as its business address and for no other
purpose;
 
(b)           To change the name or street address of the Building;
 
(c)           To install and maintain signs on the exterior and interior of the
Building;
 
(d)           To prescribe the location and style of the suite number and
identification sign or lettering for the Premises and to designate and limit the
space allotted to Tenant on the directory of the Building;
 
(e)           To retain at all times, and to use in appropriate instances, pass
keys or other access devices to the Premises;
 
(f)           To grant to anyone the exclusive right to conduct any business or
render any service in the Building, or the nonexclusive right to use any
premises in the Building for a use which is the same as or similar to the use
expressly permitted to Tenant by Article 5;
 
(g)           To exhibit the Premises at reasonable hours and to decorate,
remodel, repair, alter or otherwise prepare the Premises for reoccupancy at any
time after Tenant vacates or abandons the Premises;
 
(h)           To enter the Premises at reasonable hours for reasonable purposes,
including inspection and supplying janitorial service or other service to be
provided to Tenant hereunder;
 
(i)           To require all persons entering or leaving the Building during
such hours as Landlord may reasonably determine from time to time to identify
themselves to security personnel by registration or otherwise in accordance with
security controls, and to establish their right to enter or to leave in
accordance with the provisions of Exhibit B.  Landlord shall not be liable in
damages for any error with respect to admission to or eviction or exclusion from
the Building of any person.  In case of fire, invasion, insurrection, mob, riot,
civil disorder, public excitement or other commotion, or threat thereof,
Landlord reserves the right to limit or to prevent access to the Building during
the continuance of the same, to shut down elevator service, to activate elevator
emergency controls, or otherwise to take such action or preventive measures
deemed necessary by Landlord for the safety or security of the tenants or other
occupants of the Building or for the protection of the Building and the property
in the Building.  Tenant agrees to cooperate with any reasonable safety or
security program developed by Landlord;
 
 
18

--------------------------------------------------------------------------------

 
 
(j)           To regulate access to telephone, electrical and other utility
closets in the Building and to require use of designated contractors for any
work involving access to the same;
 
(k)           To control and prevent access to Common Areas and other
non-general public areas of the Building;
 
(l)           Provided that reasonable access to the Premises shall be
maintained and the business of Tenant shall not be interfered with unreasonably,
to rearrange, relocate, enlarge, reduce or change corridors, exits, entrances in
or to the Building and to decorate and, at its own expense, to make repairs,
alterations, additions and improvements, structural or otherwise, in or to the
Building or any part thereof, and any adjacent building, land, street or alley,
including for the purpose of connection with or entrance into or use of the
Building in conjunction with any adjoining or adjacent building or buildings,
now existing or hereafter constructed, and may for such purposes erect
scaffolding and other structures reasonably required by the character of the
work to be performed, and during such operations may enter upon the Premises and
take into and upon or through any part of the Building, including the Premises,
all materials that may be required to make such repairs, alterations,
improvements or additions, and in that connection, Landlord may temporarily
close public entry ways, other public spaces, stairways or corridors and
interrupt or temporarily suspend any services or facilities agreed to be
furnished by Landlord, all without the same constituting an eviction of Tenant
in whole or in part and without abatement of Rent by reason of loss or
interruption of the business of Tenant or otherwise and without in any manner
rendering Landlord liable for damages or relieving Tenant from performance of
Tenant's obligations under this Lease. Landlord, at its option, may make any
repairs, alterations, improvements and additions in and about the Building and
the Premises during ordinary business hours and, if Tenant desires to have such
work done at times other than business hours, Tenant shall pay all overtime and
additional expenses resulting therefrom; and
 
(m)           From time to time to make and to adopt such reasonable rules and
regulations, in addition to or other than or by way of amendment or modification
of the rules and regulations contained in Exhibit B or other Sections of this
Lease, for the protection and welfare of the Building and its tenants and
occupants, as Landlord may determine, and Tenant agrees to abide by and comply
with all such rules and regulations.
 
11.2.           Use of Roof and Land.      Landlord specifically excepts and
reserves to itself the use of the roof, the exterior portions of the Premises,
all rights to the land and improvements below the improved floor level of the
Premises, to the improvements and air rights above the ceiling of the Premises
and to the improvements and air rights located outside the demising walls of the
Premises and to such areas within the Premises required for installation of
utility lines and other installations required to serve other occupants of the
Building and to maintain and repair same, and no rights with respect thereto are
conferred upon Tenant, unless otherwise specifically provided herein.  This
Lease does not grant any rights to light or air.
 
 
19

--------------------------------------------------------------------------------

 
 
ARTICLE 12
 
ALTERATIONS
 
Tenant shall not make, without the prior written consent of Landlord, any
alterations, additions or improvements to the Premises; provided, however, that
Tenant shall be permitted to make cosmetic, non-structural alterations which do
not affect the Common Building Systems and which do not cost in excess of Five
Thousand and 00/100 Dollars ($5,000.00) per calendar year without such
Landlord's consent. Landlord's decision to refuse such consent shall be
conclusive. If Landlord consents to such alterations, additions or improvements,
before commencement of the work or delivery of any materials onto the Premises
or into the Building, Tenant shall furnish to Landlord for approval plans and
specifications, names and addresses of contractors, copies of contracts,
necessary permits and licenses, and instruments of indemnification against any
and all claims, costs, expenses, damages and liabilities which may arise in
connection with such work, all in such form, substance and amount as may be
satisfactory to Landlord. In addition, prior to commencement of any such work or
delivery of any materials into the Premises, Tenant shall provide Landlord with
appropriate evidence of Tenant's ability to pay for such work and materials in
full, and if requested by Landlord, shall deposit with Landlord at such time
such security for the payment of said work and materials as Landlord may
require.  All alterations, additions and improvements shall be installed in a
good, workmanlike manner and only new, high-grade materials shall be used.  All
such work shall be done only by contractors or mechanics approved by Landlord
and shall be subject to Landlord's scheduling requirements and
regulations.  Tenant further agrees to hold Landlord harmless from any and all
liabilities of every kind and description which may arise out of or be connected
in any way with said alterations, additions or improvements.  Before commencing
any work in connection with such alterations, additions or improvements, Tenant
shall furnish Landlord with certificates of insurance from all contractors
performing labor or furnishing materials insuring Landlord against any and all
liabilities which may arise out of or be connected in any way with said
alterations, additions or improvements, with such limits as are set forth in the
Workletter or as Landlord shall require.  Tenant shall permit Landlord to
supervise construction operations in connection with the foregoing work if
Landlord requests to do so. Tenant shall pay the cost of all such alterations,
additions and improvements, as well as the cost of decorating and repairing any
damage to the Building, including the Premises, occasioned by such alterations,
additions and improvements, including the cost of labor and materials,
contractors' profits, overhead and general conditions, and a reasonable fee to
Landlord.  Upon completing any alterations, additions or improvements, Tenant
shall furnish Landlord with contractors' affidavits in form required by Landlord
or by law, as is applicable, and full and  final waivers of lien and receipted
bills covering all labor and materials expended and used. All alterations,
additions and improvements shall comply with all insurance requirements and with
all city and county ordinances and regulations and with the requirements of all
state and federal statutes and regulations.
 
 
20

--------------------------------------------------------------------------------

 
 
ARTICLE 13
 
ASSIGNMENT AND SUBLETTING
 
13.1.           Assignment and Subletting.      Tenant, without the prior
written consent of Landlord in each instance, which consent shall not be
unreasonably withheld, conditioned or delayed, shall not (a) assign, transfer,
mortgage, pledge, hypothecate or encumber or subject to or permit to exist upon
or be subjected to any lien or charge, this Lease or any interest under it, (b)
allow to exist or occur any transfer of or lien upon this Lease or Tenant's
interest herein by operation of law, (c) sublet the Premises or any part
thereof, (d) permit the use or occupancy of the Premises or any part thereof for
any purpose not provided for in the Schedule to this Lease or by anyone other
than Tenant and Tenant's agents and employees, or (e) cause, suffer or permit to
occur any "Change of Control" (as such term is defined in Section 13.8
hereof).  In no event shall this Lease be assigned or assignable by voluntary or
involuntary bankruptcy proceedings or otherwise, and in no event shall this
Lease or any rights or privileges hereunder be an asset of Tenant under any
bankruptcy, insolvency or reorganization proceedings.
 
13.2.           Rentals Based on Net Income.      Without limiting the
generality of the foregoing provisions of this Article 13, Tenant expressly
covenants and agrees not to enter into any lease, sublease, license, concession
or other agreement for use, occupancy or utilization of the Premises which
provides for rental or other payment for such use, occupancy or utilization
based in whole or in part on the net income or profits derived by any person
from the property leased, used, occupied or utilized (other than an amount based
upon a fixed percentage or percentages of receipts or sales), and that any such
purported lease, sublease, license, concession or other agreement shall be
absolutely void and ineffective as a conveyance of any right or interest in the
possession, use, occupancy or utilization of any part of the Premises.
 
13.3.           Tenant to Remain Obligated.      Consent by Landlord to any
assignment, subletting, use, occupancy or transfer shall not operate to relieve
Tenant from any covenant or obligation hereunder except to the extent, if any,
expressly provided for in such consent, or be deemed to be a consent to or
relieve Tenant from obtaining Landlord's consent to any subsequent assignment,
transfer, lien, charge, subletting, use or occupancy.  Tenant shall pay all of
Landlord's costs, charges and expenses, including attorneys' fees, incurred in
connection with any assignment, transfer, lien, charge, subletting, use or
occupancy made or requested by Tenant.  Tenant agrees that all advertising by
Tenant or on Tenant's behalf with respect to the assignment of this Lease or
subletting of space must be approved in writing by Landlord prior to
publication.
 
13.4.           Tenant's Notice; Landlord's Right to Terminate.      Tenant, by
notice in writing, shall advise Landlord of its intention from, on and after a
stated date (which shall not be less than thirty (30) days after the date of
Tenant's notice) to assign this Lease or sublet any part or all of the Premises
for the balance or any part of the Term, and, in such event, Landlord shall have
the right, to be exercised by giving written notice to Tenant within fifteen
(15) days after receipt of Tenant's notice, to recapture the space described in
Tenant's notice and such recapture notice, if given, shall terminate this Lease
with respect to the space therein described as of the date stated in Tenant's
notice.  Tenant's notice shall state the name and address of the proposed
subtenant or assignee, and a true and complete copy of the proposed sublease or
assignment and sufficient information to permit Landlord to determine the
financial responsibility and character of the proposed subtenant or assignee
shall be delivered to Landlord with said notice.  If Tenant's notice covers all
of the space hereby demised, and if Landlord gives its recapture notice with
respect thereto, the Term of this Lease shall expire on the date stated in
Tenant's notice as fully and completely as if that date had been herein
definitely fixed for the expiration of the Term.  If, however, this Lease is
terminated pursuant to the foregoing with respect to less than the entire
Premises, Base Rent and Tenant's Proportionate Share as defined herein shall be
adjusted on the basis of the number of rentable square feet retained by Tenant,
and this Lease as so amended shall continue thereafter in full force and effect.
 
 
21

--------------------------------------------------------------------------------

 
 
13.5.           Landlord's Consent.      If Landlord, upon receiving Tenant's
notice with respect to any such space, does not exercise its right to terminate
as aforesaid, Landlord will not unreasonably withhold, condition or delay its
consent to Tenant's assignment of this Lease or subletting the space covered by
its notice. Landlord shall not be deemed to have unreasonably withheld its
consent to a sublease of part or all of the Premises or an assignment of this
Lease if its consent is withheld because:  (a) Tenant is then in breach or
violation of any of the terms hereunder; (b) any notice of termination of this
Lease or termination of Tenant's possession was given under Article 17; (c) the
portion of the Premises which Tenant proposes to sublease, including the means
of ingress thereto and egress therefrom and the proposed use thereof, or the
remaining portion of the Premises, or both, will violate any applicable law,
ordinance or regulation, including, without limitation, any applicable building
code or zoning ordinances; (d) the proposed use of the Premises by the subtenant
or assignee does not conform with the use permitted by Article 5; (e) in the
reasonable judgment of Landlord, the proposed subtenant or assignee is of a
character or is engaged in a business which would be deleterious to the
reputation of the Building, or the subtenant or assignee is not sufficiently
financially responsible to perform its obligations under the proposed sublease
or assignment; (f) the proposed subtenant or assignee is a government or a
government agency; or (g) the proposed subtenant or assignee is an occupant of
the Building or an entity to whom Landlord or Landlord's agent have been
marketing space in the Building within the last six (6) months.
 
13.6.           Profits.      If Tenant, having first obtained Landlord's
consent to any sublease or assignment, or if Tenant or a trustee in bankruptcy
for Tenant pursuant to the Bankruptcy Code, assigns this Lease or sublets the
Premises, or any part thereof, at a rental or for other consideration in excess
of the Rent or pro rata portion thereof due and payable by Tenant under this
Lease, then Tenant shall pay to Landlord as additional rent 50% of any such
excess rent or other monetary consideration immediately upon receipt under any
such assignment or, in the case of a sublease, after any  and all direct
marketing costs have been accounted for (which marketing costs shall include the
cost of any marketing materials, brokerage commissions, tenant improvements,
free rent or similar concessions used to secure a viable subtenant or assignee)
(a) on the first day of each month during the term of any sublease, the excess
of all rent and other consideration due from the subtenant for such month over
the Rent then payable to Landlord pursuant to the provisions of this Lease for
said month (or, if only a portion of the Premises is being sublet, the excess of
all rent and other consideration due from the subtenant for such month over the
portion of the Rent then payable to Landlord pursuant to the provisions of this
Lease for said month which is allocable on a square footage basis to the space
sublet) and (b) immediately upon receipt thereof, any other consideration
realized by Tenant from such subletting; it being agreed, however, that Landlord
shall not be responsible for any deficiency if Tenant assigns this Lease or
sublets the Premises or any part thereof at a rental less than that provided for
herein.
 
 
22

--------------------------------------------------------------------------------

 
 
13.7.           Assignee to Assume Obligations.      If Tenant assigns this
Lease as permitted herein, the assignee shall expressly assume all of the
obligations of Tenant hereunder in a written instrument satisfactory to Landlord
and furnished to Landlord not later than fifteen (15) days prior to the
effective date of the assignment.  If Tenant subleases the Premises as permitted
herein, Tenant shall obtain and furnish to Landlord, not later than fifteen (15)
days prior to the effective date of such sublease and in form satisfactory to
Landlord, the written agreement of such subtenant to the effect that the
subtenant, at Landlord's option and written request, will attorn to Landlord in
the event this Lease terminates before the expiration of the sublease.
 
13.8.           Change of Control.      Notwithstanding anything to the contrary
in this Article 13, if Tenant is a corporation (other than a corporation the
stock of which is publicly traded) the term "Change of Control" shall mean any
direct or indirect change in the legal or beneficial ownership or control of the
shares of stock which constitute control of Tenant other than by reason of gift
or death.  The term "control" as used herein means the power, directly or
indirectly, to direct or cause the direction of the management or policies of
Tenant.  If Tenant is a partnership, whether general or limited, or a limited
liability company, the term "Change of Control" shall mean any direct or
indirect change in the legal or beneficial ownership or control of the
partnership interests or, as the case may be, any change in the membership or
control of said limited liability company, which constitute control of Tenant
other than by reason of gift or death.
 
ARTICLE 14
 
WAIVER OF CERTAIN CLAIMS; INDEMNITY BY TENANT
 
14.1.           Waiver of Certain Claims.      To the extent not prohibited
expressly by law, Tenant releases Landlord and its agents, servants and
employees, from and waives all claims for damages to person or property
sustained by Tenant or by any occupant of the Premises or the Building, or by
any other person, resulting directly or indirectly from fire or other casualty,
cause or any existing or future condition, defect, matter or thing in or about
the Premises, the Building, or from any equipment or appurtenance therein, or
from any accident in or about the Building, or from any act or neglect of any
tenant or other occupant of the Building or any part thereof or of any other
person, including Landlord, and its agents, employees and contractors.  This
Section shall apply especially, but not exclusively, to damage caused by water,
snow, frost, steam, excessive heat or cold, sewerage, gas, odors or noise, or
the bursting or leaking of pipes or plumbing fixtures, broken glass, sprinkling
or air conditioning devices or equipment, or flooding of basements, and shall
apply without distinction as to the person whose act or neglect was responsible
for the damage and whether the damage was due to any of the acts specifically
enumerated above, or from any other thing or circumstance, whether of a like
nature or of a wholly different nature.
 
14.2.           Damage Caused by Tenant's Neglect.      If any damage to the
Premises or the Building or any equipment or appurtenance therein, whether
belonging to Landlord or to other tenants or occupants of the Building, results
from any act or neglect of Tenant, its employees, agents, contractors, licensees
or invitees, Tenant shall be liable therefor and Landlord, at its option, may
repair such damage and Tenant, upon demand by Landlord, shall reimburse Landlord
for all costs of such repairs and damages in excess of amounts, if any, paid to
Landlord under insurance covering such damage.
 
 
23

--------------------------------------------------------------------------------

 
 
14.3.           Tenant Responsible for Personal Property.      All personal
property belonging to Tenant or any occupant of the Premises that is in the
Building or the Premises shall be there at the risk of Tenant or other person
only and Landlord shall not be liable for damage thereto or theft or
misappropriation thereof.
 
14.4.           Indemnification.      To the extent not prohibited expressly by
law, Tenant agrees to hold Landlord and its agents, employees, and contractors
harmless and to indemnify each of them against claims and liabilities, including
reasonable attorneys' fees, for injuries to all persons and damage to or theft,
misappropriation or loss of property occurring in or about the Premises or the
Building arising from Tenant's occupancy of the Premises or the conduct of its
business or from any activity, work or thing done, permitted or suffered by
Tenant in or about the Premises or the Building or from any breach or default on
the part of Tenant in the performance of any covenant or agreement on the part
of Tenant to be performed pursuant to the terms of this Lease or due to any
other act or omission of Tenant, its agents, contractors, invitees, licensees or
employees, but only to the extent of Landlord's liability, if any, in excess of
amounts, if any, paid to Landlord under insurance covering such claims or
liabilities.  Tenant specifically acknowledges that the undertaking herein shall
apply to claims in connection with or arising out of the transportation, use,
storage, maintenance, generation, manufacturing, handling, disposal or Release
of any Hazardous Material as described in Article 26.
 
To the extent not prohibited expressly by law, Landlord agrees to hold Tenant
and its agents, employees, and contractors harmless and to indemnify each of
them against claims and liabilities, including reasonable attorneys' fees, for
injuries to all persons and damage to or theft, misappropriation or loss of
property occurring in or about the Building (excluding the Premises) arising
from Landlord's negligence or intentional misconduct relating to the operation
and management of the Building (excluding the Premises) or from any breach or
default on the part of Landlord in the performance of any covenant or agreement
on the part of Landlord to be performed pursuant to the terms of this Lease;
provided that in no event shall such indemnity  include consequential damages.
 
ARTICLE 15
 
DAMAGE OR DESTRUCTION BY CASUALTY
 
15.1.           Damage or Destruction by Casualty.
 
  If the Premises or the Building are damaged by fire or other casualty and if
such damage does not render all or a substantial portion of the Premises or the
Building untenantable, then Landlord shall proceed to repair and restore the
same with reasonable promptness, subject to reasonable delays for insurance
adjustments and delays caused by matters beyond Landlord's reasonable
control.  If any such damage renders all or a substantial portion of the
Premises or the Building untenantable, Landlord, with reasonable promptness
after the occurrence of such damage, shall estimate the length of time that will
be required to substantially complete the repair and restoration of such damage
and shall advise Tenant by notice of such estimate.  If it is estimated that the
amount of time required to substantially complete such repair and restoration
will exceed two hundred seventy (270) days from the date such damage occurred,
then either Landlord or Tenant (but as to Tenant, only if all or a substantial
portion of the Premises are rendered untenantable) shall have the right to
terminate this Lease as of the date of such damage upon giving notice to the
other at any time within twenty (20) days after Landlord gives Tenant the notice
containing said estimate (it being understood that, if it elects to do so,
Landlord may also give such notice of termination together with the notice
containing said estimate).  Unless this Lease is so terminated, Landlord shall
proceed with reasonable promptness to repair and restore the Premises, subject
to reasonable delays for insurance adjustments and delays caused by matters
beyond Landlord's reasonable control, and also subject to zoning laws and
building codes then in effect. Landlord shall have no liability to Tenant, and
Tenant shall not be entitled to terminate this Lease, except as hereinafter
provided, if such repairs and restoration in fact are not completed within the
time period estimated by Landlord or within two hundred seventy (270) days.  If
the Premises are not repaired or restored within twelve (12) months after the
date of such fire or other casualty, then either party may terminate this Lease,
effective as of the date of such fire or other casualty, by written notice given
to the other party not later than thirty (30) days after the expiration of said
twelve (12) month period, but prior to substantial completion of repair or
restoration. Notwithstanding anything to the contrary set forth herein, (a)
Landlord shall have no duty pursuant to this Section to repair or restore any
portion of the alterations, additions or improvements owned or made by or on
behalf of Tenant in the Premises or existing in the Premises as of the date such
space is leased to, or occupied by, Tenant, all of which shall be repaired or
restored by Tenant, or to expend for any repair or restoration amounts in excess
of insurance proceeds paid to Landlord and available for repair or restoration;
(b) Tenant shall not have the right to terminate this Lease pursuant to this
Section if the damage or destruction was caused by the act or neglect of Tenant,
its agents or employees; and (c) if any such damage rendering all or a
substantial portion of the Premises or the Building untenantable shall occur
during the last one (1) year of the Term, Landlord shall have the option to
terminate this Lease by giving written notice to Tenant within sixty (60) days
after the date such damage occurred, and if such option is so exercised, this
Lease shall terminate as of the date of such notice.   In addition, and
notwithstanding anything to the contrary contained herein, if all or
substantially all of the Premises is damaged as a result of fire or casualty and
less than one (1) year of the Term of the Lease remains as of the date of such
damage, then Tenant shall have the right to terminate the Lease by providing
written notice to Landlord thereof within ten (10) days after the date such
damage occurred. The provisions of this Section 15.1 shall govern,
notwithstanding any applicable laws, statutes or ordinances to the contrary.
 
 
24

--------------------------------------------------------------------------------

 
 
15.2.           Abatement of Rent.      In the event any fire or casualty damage
not caused by the act or neglect of Tenant, its agents or employees, renders the
Premises untenantable and if this Lease is not terminated pursuant to Section
15.1 by reason of such damage, then Rent shall abate during the period beginning
with the date of such damage and ending with the date Landlord tenders the
Premises to Tenant with Landlord's work completed. Such abatement shall be in an
amount bearing the same ratio to the total amount of Rent for such period as the
portion of the Premises not ready for occupancy from time to time bears to the
entire Premises. In the event of termination of this Lease pursuant to Section
15.1, Rent shall be apportioned on a per diem basis and shall be paid to the
date of the fire or casualty.  To the extent conflicting with the provisions of
this Section 21, Tenant hereby waives California Civil Code Sections 1932(2) and
1933(4), providing for termination of hiring upon destruction of the thing hired
and Sections 1941 and 1942, providing for repairs to and of Premises.  Tenant
further acknowledges that the time periods set forth in this Article 15 are
reasonable.
 
 
25

--------------------------------------------------------------------------------

 
 
ARTICLE 16
 
EMINENT DOMAIN
 
If the Building or a substantial part thereof, or any part thereof which
includes all or a substantial part of the Premises, shall be taken or condemned
by any competent authority for any public or quasi-public use or purpose, the
Term of this Lease shall end upon and not before the earlier of the date when
the possession of the part so taken shall be required for such use or purpose or
the effective date of the taking, and without apportionment of the award to or
for the benefit of Tenant.  If any condemnation proceeding shall be instituted
in which it is sought to take or damage any part of the Building, the taking of
which, in Landlord's opinion, would prevent the economical operation of the
Building, or if the grade of any street or alley adjacent to the Building is
changed by any competent authority, and such taking, damage or change of grade
makes it necessary or desirable to remodel the Building to conform to the
taking, damage or changed grade, Landlord shall have the right to terminate this
Lease upon written notice given to Tenant not less than ninety (90) days prior
to the date of termination designated in said notice.  In either of these
events, Rent at the then current rate shall be apportioned as of the date of the
termination.  No money or other consideration shall be payable by Landlord to
Tenant for the right of termination.  Landlord shall receive the entire award or
other compensation for the Real Property, the Project and other improvements
taken and Tenant shall have no right to share in the condemnation award, whether
for a total or partial taking, for loss of Tenant's leasehold or improvements or
other loss or expenses or to share in any judgment for damages caused by the
change of grade.  Landlord and Tenant each hereby waive the provisions of
California Code of Civil Procedure Section 1265.130 and any other applicable
existing or future law, ordinance or governmental regulation providing for, or
allowing either party to petition the courts of the state of California for, a
termination of this Lease upon a partial taking of the Premises and/or the
Building.
 
ARTICLE 17
 
DEFAULT
 
17.1.           Events of Default.      The occurrence of any one or more of the
following matters (inclusive of any notice and cure period set forth below)
shall constitute a Default by Tenant under this Lease:
 
(a)           Failure by Tenant to pay any Rent within three (3) days after
notice from Landlord to Tenant of said failure to pay the same on the due date;
provided, however, that any such notice shall be in lieu of, and not in addition
to, any notice required under California Code of Civil Procedure 1161;
 
(b)           Failure by Tenant to observe or perform any of the covenants with
respect to assignment and subletting set forth in Article 13;
 
 
26

--------------------------------------------------------------------------------

 
 
(c)           Failure by Tenant to comply with Tenant's warranties,
representations or covenants set forth in Article 26;
 
(d)           Failure by Tenant to cure, immediately after receipt of notice
from Landlord, any hazardous condition which Tenant has created in violation of
law or of this Lease;
 
(e)           Failure by Tenant to cure a default arising pursuant to Section
21.4 of this Lease within the period of time provided in said Section; or any
other failure by Tenant to maintain the insurance required to be maintained by
Tenant pursuant to Article 21, if such failure continues for forty-eight hours
(48) following notice thereof from Landlord; provided, however, that any such
notice shall be in lieu of, and not in addition to, any notice required under
California Code of Civil Procedure 1161;
 
(f)           Failure by Tenant to observe or perform any other covenant,
agreement, condition or provision of this Lease not otherwise referred to in
this Section 17.1, if such failure continues for thirty (30) days after notice
thereof from Landlord to Tenant; provided, however, that any such notice shall
be in lieu of, and not in addition to, any notice required under California Code
of Civil Procedure 1161.
 
(g)           The levy upon, under writ of execution or the attachment by legal
process of, the leasehold interest of Tenant, or the filing or creation of a
lien with respect to such leasehold interest, which lien shall not be released
or discharged within ten (10) days from the date of such filing;
 
(h)           Tenant vacates or abandons the Premises or fails to take
possession of the Premises when available for occupancy (the transfer of a
substantial part of the operations, business and personnel of Tenant to some
other location being deemed, without limiting the meaning of the term "vacates
or abandons," to be a vacation or abandonment within the meaning of this clause
(i)), whether or not Tenant thereafter continues to pay Rent due under this
Lease;
 
(i)           Tenant becomes insolvent or bankrupt or admits in writing its
inability to pay its debts as they mature, or makes an assignment for the
benefit of creditors, or applies for or consents to the appointment of a trustee
or receiver for Tenant or for the major part of its property;
 
(j)           A trustee or receiver is appointed for Tenant or for the major
part of its property and is not discharged within sixty (60) days after such
appointment; or
 
(k)           Any bankruptcy, reorganization, arrangement, insolvency or
liquidation proceeding, or other proceeding for relief under any bankruptcy law,
or similar law for the relief of debtors, is instituted (i) by or on behalf of
Tenant or (ii) against Tenant and is allowed against it or is consented to by it
or is not dismissed within sixty (60) days after such institution.
 
 
27

--------------------------------------------------------------------------------

 
 
At Landlord's option, any written notice of default required to be given to
Tenant may be given in the form of a statutory notice of Default under the laws
of the State in which the Building is located relating to the leasing of real
property.
 
17.2.           Rights and Remedies of Landlord.      If a Default occurs,
Landlord shall have, to the extent not prohibited expressly by law, the rights
and remedies set forth in this Article 17, which shall be distinct, separate and
cumulative and shall not operate to exclude or deprive Landlord of any other
right or remedy allowed it by law:
 
(a)           Landlord may terminate this Lease by giving to Tenant notice of
Landlord's election to do so, in which event the Term of this Lease shall end,
and all right, title and interest of Tenant hereunder shall expire, on the date
stated in such notice and demanding that Tenant deliver possession of the
Premises on such date;
 
(b)           Landlord may terminate the right of Tenant to possession of the
Premises without terminating this Lease by giving notice to Tenant that Tenant's
right to possession shall end on the date stated in such notice, whereupon the
right of Tenant to possession of the Premises or any part thereof shall cease on
the date stated in such notice and demanding that Tenant deliver possession of
the Premises on such date; and
 
(c)           Landlord may enforce the provisions of this Lease and may enforce
and protect the rights of Landlord hereunder by a suit or suits in equity or at
law for the specific performance of any covenant or agreement contained herein,
or for the enforcement of any other appropriate legal or equitable remedy,
including recovery of all moneys due or to become due from Tenant under any of
the provisions of this Lease.
 
(d)           If a Default exists under this Lease, Landlord shall also have the
remedy described in California Civil Code Section 1951.4 (Landlord may continue
this Lease in effect after Tenant has breached this Lease and abandoned the
Premises and recover Rent as it becomes due; provided, however that Tenant has
the right to sublet or assign this Lease, subject only to reasonable
limitations). Acts of maintenance or preservation or efforts to relet the
Premises or the appointment of a receiver upon initiative of Landlord to protect
Landlord's interest under this Lease shall not constitute a termination of
Tenant's right to possession.
 
17.3.           Right to Re-Enter.      If Landlord exercises either of the
remedies provided in Sections 17.2(a) or (b), Tenant shall surrender possession
and vacate the Premises and immediately deliver possession thereof to Landlord,
and Landlord may re-enter and take complete and peaceful possession of the
Premises, with or without process of law, full and complete license to do so
being hereby granted to Landlord, and Landlord may remove all occupants and
property therefrom, using such force as may be necessary, without being deemed
guilty in any manner of trespass, eviction or forcible entry and detainer and
without relinquishing Landlord's right to Rent or any other right given to
Landlord hereunder or by operation of law.
 
17.4.           Current Damages.      If Landlord terminates the right of Tenant
to possession of the Premises without terminating this Lease, Landlord shall
have the right to immediate recovery of all amounts then due hereunder.  Such
termination of possession shall not release Tenant, in whole or in part, from
Tenant's obligation to pay Rent hereunder for the full Term, and Landlord shall
have the right, from time to time, to recover from Tenant, and Tenant shall
remain liable for, all Base Rent, Rent Adjustments and any other sums accruing
as they become due under this Lease during the period from the date of such
notice of termination of possession to the stated end of the Term.  In any such
case, Landlord may relet the Premises or any part thereof for the account of
Tenant for such rent, for such time (which may be for a term extending beyond
the Term of this Lease) and upon such terms as Landlord shall determine and may
collect the rents from such reletting.  Landlord shall not be required to accept
any tenant offered by Tenant or to observe any instructions given by Tenant
relative to such reletting.  Also, in any such case, Landlord may make repairs,
alterations and additions in or to the Premises and redecorate the same to the
extent deemed by Landlord necessary or desirable and in connection therewith
change the locks or other access devices to the Premises, and Tenant upon demand
shall pay the cost of all of the foregoing together with Landlord's expenses of
reletting.  The rents from any such reletting shall be applied first to the
payment of the expenses of reentry, redecoration, repair and alterations and the
expenses of reletting and second to the payment of Rent herein provided to be
paid by Tenant.  Any excess or residue shall operate only as an offsetting
credit against the amount of Rent due and owing as the same thereafter becomes
due and payable hereunder, and the use of such offsetting credit to reduce the
amount of Rent due Landlord, if any, shall not be deemed to give Tenant any
right, title or interest in or to such excess or residue and any such excess or
residue shall belong to Landlord solely, and in no event shall Tenant be
entitled to a credit on its indebtedness to Landlord in excess of the aggregate
sum (including Base Rent and Rent Adjustments) which would have been paid by
Tenant for the period for which the credit to Tenant is being determined, had no
Default occurred.  No such reentry or repossession, repairs, alterations and
additions, or reletting shall be construed as an eviction or ouster of Tenant or
as an election on Landlord's part to terminate this Lease, unless a written
notice of such intention is given to Tenant, or shall operate to release Tenant
in whole or in part from any of Tenant's obligations hereunder, and Landlord, at
any time and from time to time, may sue and recover judgment for any
deficiencies remaining after the application of the proceeds of any such
reletting.
 
 
28

--------------------------------------------------------------------------------

 
 
17.5.           Final Damages.      If this Lease is terminated by Landlord
pursuant to Section 17.2(a), Landlord shall be entitled to recover from Tenant
all Rent accrued and unpaid for the period up to and including such termination
date, as well as all other additional sums payable by Tenant, or for which
Tenant is liable or for which Tenant has agreed to indemnify Landlord under any
of the provisions of this Lease, which may be then owing and unpaid, and all
costs and expenses, including court costs and attorneys' fees incurred by
Landlord in the enforcement of its rights and remedies hereunder, and, in
addition, Landlord shall be entitled to recover as damages for loss of the
bargain and not as a penalty (a) the unamortized portion of any brokerage
commissions paid by Landlord in connection with this Lease and of any
concessions offered by Landlord to Tenant in connection with this Lease,
including without limitation Landlord's contribution to the cost of tenant
improvements and alterations, if any, installed by either Landlord or Tenant
pursuant to this Lease or any Workletter, (b) the aggregate sum which at the
time of such termination represents the excess, if any, of the present value of
the aggregate Rent which would have been payable after the termination date had
this Lease not been terminated, including, without limitation, Base Rent at the
annual rate or respective annual rates for the remainder of the Term provided
for in Article 3 of this Lease or elsewhere herein and the amount projected by
Landlord to represent Rent Adjustments for the remainder of the Term pursuant to
Article 4 of this Lease, over the then present value of the then aggregate fair
rental value of the Premises for the balance of the Term, such present worth to
be computed in each case on the basis of a four percent (4%) per annum discount
from the respective dates upon which such rentals would have been payable
hereunder had this Lease not been terminated, and (c) any damages in addition
thereto, including reasonable attorneys' fees and court costs, which Landlord
sustains as a result of the breach of any of the covenants of this Lease other
than for the payment of Rent.
 
 
29

--------------------------------------------------------------------------------

 
 
17.6.           Acceleration.      Notwithstanding anything to the contrary
contained in this Lease, to the extent not expressly prohibited by law, in the
event of any Default by Tenant, Landlord may terminate this Lease or Tenant's
right to possession and accelerate and declare all Rent reserved for the
remainder of the Term to be immediately due and payable (including amounts
projected by Landlord for Rent Adjustments that would have accrued thereafter);
provided the Rent so accelerated shall be discounted at the rate of eight
percent (8%) per annum to the then present value, and Landlord shall, after
received payment of the same from Tenant, be obligated to turn over to Tenant
any actual net reletting proceeds (net of all expenses incurred by Landlord in
such reletting) thereafter received during the remainder of the Term, up to the
amount so received from Tenant pursuant to this provision.
 
17.7.           Removal of Personal Property.      All property of Tenant
removed from the Premises by Landlord pursuant to any provision of this Lease or
applicable law may be handled, removed or stored by Landlord at the cost and
expense of Tenant, and Landlord shall not be responsible in any event for the
value, preservation or safekeeping thereof.  Tenant shall pay Landlord for all
expenses incurred by Landlord with respect to such removal and storage so long
as the same is in Landlord's possession or under Landlord's control.  All such
property not removed from the Premises or retaken from storage by Tenant within
thirty (30) days after the end of the Term, however terminated, at Landlord's
option, shall be conclusively deemed to have been conveyed by Tenant to Landlord
as by bill of sale without further payment or credit by Landlord to Tenant.
 
17.8.           Landlord's Right to Cure.      In addition and without prejudice
to any other right or remedy of Landlord, if a Default shall occur, Landlord may
cure the same at the expense of Tenant (i) immediately and without notice in the
case (A) of emergency, (B) where such Default unreasonably interferes with any
other tenant in the Building, or (C) where such Default will result in the
violation of any applicable law or the cancellation of any insurance policy
maintained by Landlord and (ii) in any other case if such Default continues for
thirty (30) days from the receipt by Tenant of notice of such Default from
Landlord, and in Landlord's sole but reasonable discretion, Tenant is not
diligently pursuing a cure to completion.  All costs incurred by Landlord in
curing such Default, including, without limitation, attorneys' fees, shall be
reimbursable by Tenant as Rent hereunder upon demand, together with interest
thereon, from the date such costs were incurred by Landlord, at the rate
specified in Section 30.8 below.
 
17.9.           Attorneys' Fees.      Tenant shall pay all of Landlord's costs,
charges and expenses, including court costs and attorneys' fees, incurred in
enforcing Tenant's obligations under this Lease, incurred by Landlord in any
action brought by Tenant in which Landlord is the prevailing party, or incurred
by Landlord in any litigation, negotiation or transaction in which Tenant causes
Landlord, without Landlord's fault, to become involved or concerned.
 
 
30

--------------------------------------------------------------------------------

 
 
17.10.           Assumption or Rejection in Bankruptcy.      If Tenant is
adjudged bankrupt, or a trustee in bankruptcy is appointed for Tenant, Landlord
and Tenant, to the extent permitted by law, agree to request that the trustee in
bankruptcy determine within sixty (60) days thereafter whether to assume or to
reject this Lease.
 
17.11.           Default Under Other Leases.      If the term of any lease,
other than this Lease, for any space in the Building under which Tenant is now
or hereafter the tenant, shall be terminated or terminable after the making of
this Lease because of any default by Tenant under such other lease, such fact
shall empower Landlord, at Landlord's sole option, to terminate this Lease by
notice to Tenant or to exercise any of the rights or remedies set forth in
Section 17.2.
 
17.12.           Waiver of Right of Redemption.      Tenant hereby waives all
right of redemption to which Tenant or any person under Tenant may be entitled
by any law now or hereafter in force.  In addition, in the event of a Default
consequent to which Landlord recovers possession of the Premises, Landlord shall
be under no duty to mitigate Landlord's damages unless required to do so by
applicable law.
 
ARTICLE 18
 
SUBORDINATION
 
18.1.           Subordination.      This Lease shall be subordinate to any deed
of trust, mortgage, or other security instrument (each a "Mortgage"), or any
ground lease, master lease, or primary lease (each, a "Prime Lease"), that now
or hereafter covers all or any part of the Premises (the mortgagee under any
such Mortgage, beneficiary under any such deed of trust, or the lessor under any
such Prime Lease is referred to herein as a "Landlord's Mortgagee").  Any
Landlord's Mortgagee may elect at any time, unilaterally, to make this Lease
superior to its Mortgage, Prime Lease, or other interest in the Premises by so
notifying Tenant in writing.  The provisions of this Section shall be
self-operative and no further instrument of subordination shall be required;
however, in confirmation of such subordination, Tenant shall execute and return
to Landlord (or such other party designated by Landlord) such agreement or
agreements as may be reasonably required by such Landlord's Mortgagee or trustee
under any Mortgage or Prime Lease, in recordable form, if required, to evidence
the subordination of this Lease to such Landlord's Mortgagee's Mortgage or Prime
Lease or, if the Landlord's Mortgagee so elects, the subordination of such
Landlord's Mortgagee's Mortgage or Prime Lease to this Lease.
 
18.2.           Liability of Holder of Mortgage; Attornment.      It is further
agreed that (a) if any Mortgage is foreclosed, (i) the holder of the Mortgage or
its grantees, or purchaser at any foreclosure sale (or grantee in a deed in lieu
of foreclosure), as the case may be, shall not be (x) liable for any act or
omission of any prior landlord (including Landlord), (y) subject to any offsets
or counterclaims which Tenant may have against a prior landlord (including
Landlord), or (z) bound by any prepayment of Base Rent or Rent Adjustments which
Tenant may have made in excess of the amounts then due for the next succeeding
month, (ii) the liability of the mortgagee or trustee hereunder or purchaser at
such foreclosure sale or the liability of a subsequent owner designated as
Landlord under this Lease shall exist only so long as such trustee, mortgagee,
purchaser or owner is the owner of the Building or Land and such liability shall
not continue or survive after further transfer of ownership; and (iii) upon
request of the mortgagee or trustee, if the Mortgage is foreclosed, Tenant will
attorn, as Tenant under this Lease, to the purchaser at any foreclosure sale
under any Mortgage, and Tenant will execute such instruments as may be necessary
or appropriate to evidence such attornment; and (b) this Lease may not be
modified or amended so as to reduce the Rent or shorten the Term provided
hereunder, or so as to affect adversely in any other respect to any material
extent the rights of Landlord, nor shall this Lease be cancelled or surrendered,
without the prior written consent, in each instance, of the mortgagee or trustee
under any Mortgage.
 
 
31

--------------------------------------------------------------------------------

 
 
18.3.           Modification Required by Holder of Mortgage.
 
  Should any Landlord's Mortgagee or any prospective first mortgagee require a
modification or modifications of this Lease, which modification or modifications
will not cause any increased cost or expense to Tenant or in any other way
materially adversely affect the rights and obligations of Tenant hereunder,
Tenant agrees that this Lease may be so modified and agrees to execute whatever
documents are required therefor and deliver the same to Landlord within ten (10)
days following the request therefor.
 
18.4.           Short Form Lease.
 
  Should any Landlord's Mortgagee or any prospective mortgagee require execution
of a short form of lease for recording (containing the names of the parties, a
description of the Premises, and the Term of this Lease) or a certification from
Tenant concerning this Lease in such form as may be required by said Landlord's
Mortgagee or said prospective mortgagee, Tenant agrees to execute promptly such
short form of lease or certificate and deliver the same to Landlord within ten
(10) days following the request therefor.
 
ARTICLE 19
 
MORTGAGEE PROTECTION
 
Tenant agrees to give any Landlord's Mortgagee, as defined in Section 18.1,
against the Land or Building, or any interest therein, by registered or
certified mail, a copy of any notice or claim of default served upon Landlord by
Tenant, provided that prior to such notice Tenant has been notified in writing
(by way of service on Tenant of a copy of an assignment of Landlord's interests
in leases, or otherwise) of the address of such Landlord's Mortgagee.  Tenant
further agrees that if Landlord has failed to cure such default within twenty
(20) days after such notice to Landlord (or if such default cannot be cured or
corrected within that time, then such additional time as may be necessary if
Landlord has commenced cure or correction within such twenty (20) days and is
pursuing diligently the remedies or steps necessary to cure or correct such
default), then the Landlord's Mortgagee shall have an additional thirty (30)
days within which to cure or correct such default (or if such default cannot be
cured or corrected within that time, then such additional time as may be
necessary if such Landlord's Mortgagee has commenced cure or correction within
such thirty (30) days and is pursuing diligently the remedies or steps necessary
to cure or correct such default, including the time necessary to obtain
possession if possession is necessary to cure or correct such default).
 
 
32

--------------------------------------------------------------------------------

 
 
ARTICLE 20
 
ESTOPPEL CERTIFICATE
 
Tenant agrees that from time to time within ten (10) days of written request
received from Landlord, or any Landlord's Mortgagee, Tenant (or any permitted
assignee, subtenant, licensee, concessionaire or other occupant of the Premises
claiming by, through or under Tenant) will deliver to Landlord or to the
Landlord's Mortgagee, a statement in writing signed by Tenant (and/or such other
party) certifying (a) that this Lease is unmodified and in full force and effect
(or if there have been modifications, that this Lease as modified is in full
force and effect and identifying the modifications); (b) the date upon which
Tenant began paying Rent and the dates to which Rent and other charges have been
paid; (c) that Landlord is not in default under any provision of this Lease, or,
if in default, the nature thereof in detail; (d) that the Premises have been
completed in accordance with the terms hereof and Tenant is in occupancy and
paying Rent on a current basis with no rental offsets or claims; (e) that there
has been no prepayment of Rent other than that provided for in this Lease; (f)
that there are no actions, whether voluntary or involuntary, pending against
Tenant under the bankruptcy laws of the United States or any State thereof; and
(g) such other matters as may be required by Landlord or the Landlord's
Mortgagee.
 
ARTICLE 21
 
SUBROGATION AND INSURANCE
 
21.1.           Waiver of Subrogation.      Landlord and Tenant agree to have
all fire and extended coverage and other property damage insurance which may be
carried by either of them endorsed with a clause providing that any release from
liability of or waiver of claim for recovery from the other party entered into
in writing by the insured thereunder prior to any loss or damage shall not
affect the validity of such policy or the right of the insured to recover
thereunder, and providing further that the insurer waives all rights of
subrogation which such insurer might have against the other party.  Without
limiting any release or waiver of liability or recovery set forth elsewhere in
this Lease, and notwithstanding anything in this Lease which may appear to be to
the contrary, each of the parties hereto waives all claims for recovery from the
other party for any loss or damage to any of its property insured under valid
and collectible insurance policies to the extent of any recovery collectible
under such insurance policies.  Notwithstanding the foregoing or anything
contained in this Lease to the contrary, any release or any waiver of claims
shall not be operative, nor shall the foregoing endorsements be required, in any
case where the effect of such release or waiver is to invalidate insurance
coverage or to invalidate the right of the insured to recover thereunder or to
increase the cost thereof (provided that in the case of increased cost, the
other party shall have the right, within ten (10) days following written notice
thereof, to pay such increased cost and thereby keep such release or waiver in
full force and effect).
 
21.2.           Tenant's Insurance.      Tenant shall carry insurance during the
entire Term hereof with terms, coverages and companies (which shall be licensed
to do business in the state in which the Building is located and shall be rated
no lower than A+XV by A.M. Best Company) satisfactory to Landlord and with such
increases in limits as Landlord may request from time to time, but initially
Tenant shall maintain the following coverages in the following amounts:
 
 
33

--------------------------------------------------------------------------------

 
 
(a)           Comprehensive or commercial general liability insurance, including
contractual liability and the broad or extended liability endorsement, insuring
against claims for death, bodily injury, personal injury and property damage
occurring upon, in or about the Premises or the Building on an occurrence basis,
in an amount not less than Three Million Dollars ($3,000,000.00) combined single
limit per occurrence, covering Tenant as a named insured and Landlord, the
managing agent for the Building and their respective officers, directors,
shareholders, partners, members, agents and employees as additional insureds.
 
(b)           Insurance against fire, sprinkler leakage and vandalism, and the
extended coverage perils for the full replacement cost of all  additions,
improvements and alterations to the Premises whether owned, made or installed by
or on behalf of Tenant or existing in the Premises as of the date such space is
leased to, or occupied by, Tenant, if any, and of all office furniture, trade
fixtures, office equipment, merchandise and all other items of Tenant's property
on the Premises, with loss or damage payable to Landlord and Tenant as their
interests may appear.
 
(c)           Business interruption insurance in such amounts as will reimburse
Tenant for direct or indirect loss of earnings attributable to all perils
covered by the insurance described in clause (b) above or attributable to
prevention or denial of access to the Premises or Building as a result of such
perils for a period of eighteen (18) months.
 
(d)           State Workers' Compensation Insurance in the statutorily mandated
limits and Employers Liability Insurance with limits of not less than Five
Hundred Thousand Dollars ($500,000.00), or such greater amount as the law may
from time to time require.
 
(e)           Such other insurance or insurance in such greater amounts as
Landlord or Landlord's Mortgagee may reasonably require from time to time.
 
21.3.           Certificates of Insurance.      Tenant shall  furnish
to  Landlord, prior to the commencement of the Term, policies or certificates
evidencing such coverage, which policies or certificates shall state that such
insurance coverage may not be reduced, cancelled, modified or not renewed
without at least thirty (30) days' prior written notice to Landlord, Tenant and
any Landlord's Mortgagee (unless such cancellation is due to nonpayment of
premium, and in that case, only ten (10) days' prior written notice shall be
sufficient).
 
21.4.           Compliance with Requirements.      Tenant shall comply and cause
the Premises to comply with all applicable laws and ordinances, all court orders
and decrees and all requirements of other governmental authorities, and shall
not make, directly or indirectly, any use of the Premises which may be
prohibited thereby, which may be dangerous to person or property, which may
jeopardize any insurance coverage or which may increase the cost of insurance or
require additional insurance coverage.  If any insurance policy carried by
Landlord or Tenant shall be cancelled or cancellation shall be threatened or the
coverage thereunder reduced or threatened to be reduced in any way by reason of
the use or occupation of the Premises, the Building or any part thereof by
Tenant, any party claiming by, through or under Tenant or anyone permitted by
Tenant to be upon the Premises, and if Tenant fails to remedy the conditions
giving rise to said cancellation or threatened cancellation or reduction in
coverage on or before the earlier of (i) forty-eight (48) hours after notice
thereof from Landlord, or (ii) prior to said cancellation or reduction becoming
effective, Tenant shall be in default hereunder and Landlord shall have all of
the remedies available to Landlord pursuant to this Lease.
 
 
34

--------------------------------------------------------------------------------

 
 
ARTICLE 22
 
NONWAIVER
 
No waiver of any condition expressed in this Lease shall be implied by any
neglect of Landlord to enforce any remedy on account of the violation of such
condition whether or not such violation is continued or repeated subsequently,
and no express waiver shall affect any condition other than the one specified in
such waiver and that one only for the time and in the manner specifically
stated.  Without limiting Landlord's rights under Article 9, it is agreed that
no receipt of moneys by Landlord from Tenant after the termination in any way of
the Term or of Tenant's right to possession hereunder or after the giving of any
notice shall reinstate, continue or extend the Term or affect any notice given
to Tenant prior to the receipt of such moneys.  It is also agreed that after the
service of notice or the commencement of a suit or after final judgment for
possession of the Premises, Landlord may receive and collect any moneys due, and
the payment of said moneys shall not waive or affect said notice, suit or
judgment.
 
ARTICLE 23
 
TENANT - DUE AUTHORIZATION
 
In case Tenant is a corporation, (a) Tenant represents and warrants that this
Lease has been duly authorized, executed and delivered by and on behalf of
Tenant and constitutes the valid and binding agreement of Tenant in accordance
with the terms hereof and (b) if Landlord so requests, Tenant shall deliver to
Landlord or its agent, concurrently with the delivery of this Lease executed by
Tenant, certified resolutions of the board of directors (and shareholders, if
required) authorizing Tenant's execution and delivery of this Lease and the
performance of Tenant's obligations hereunder.  In case Tenant is a partnership,
Tenant represents and warrants that all of the persons who are general or
managing partners in the partnership have executed this Lease on behalf of
Tenant, or that this Lease has been executed and delivered pursuant to and in
conformance with a valid and effective authorization therefor by all of the
general or managing partners of such partnership, and constitutes the valid and
binding agreement of the partnership and each and every partner therein in
accordance with its terms.  Also, it is agreed that each and every present and
future general partner in Tenant shall be and shall remain at all times jointly
and severally liable hereunder and that the death, resignation or withdrawal of
any general partner shall not release the liability of such partner under the
terms of this Lease unless and until Landlord consents in writing to such
release.  In case Tenant is a limited liability company, Tenant represents and
warrants that all of the persons who are managing members of the limited
liability company have executed this Lease on behalf of Tenant, or that this
Lease has been executed and delivered pursuant to and in conformance with a
valid and effective authorization therefor by all of the managing members of
such limited liability company, and constitutes the valid and binding agreement
of the limited liability company in accordance with its terms.
 
 
35

--------------------------------------------------------------------------------

 
 
ARTICLE 24
 
REAL ESTATE BROKERS
 
Tenant represents that Tenant has dealt with and only with the broker(s)
identified in the Schedule (whose commission, if any, shall be paid by Landlord
pursuant to separate agreement) as broker(s) in connection with this Lease and
agrees to indemnify and hold Landlord harmless from all damages, liabilities,
claims, losses, costs and expenses, including reasonable attorneys' fees,
arising from any claims or demands of any other broker or brokers or finders for
any commission alleged to be due such broker or brokers or finders in connection
with its having introduced Tenant to the Premises or having participated in the
negotiation with Tenant of this Lease. Tenant shall, upon request from Landlord,
furnish Landlord with an instrument executed by said broker(s) waiving and
releasing any and all liens or claims of lien that said broker(s) may have in
connection with the Premises or this Lease.
 
ARTICLE 25
 
NOTICES
 
All notices, demands and requests which may be given or which are required to be
given by either party to the other must be in writing.  All notices, demands and
requests by Landlord or Tenant shall be (i) delivered personally, (ii) sent by a
recognized overnight courier, (iii) sent by telefacsimile transmission (provided
that an original is deposited on the same day for delivery by a recognized
overnight courier service), or (iv) sent by United States certified mail,
postage prepaid, and addressed as set forth in the Schedule to this Lease or at
such substitute addresses as may be specified by either party by written notice
furnished to the other in accordance herewith. Notices, demands and requests
delivered in the manner provided hereinabove will be deemed received: (i) upon
receipt or refusal, if delivered personally, (ii) if sent by recognized
overnight courier, on the next business day following deposit therewith, (iii)
if sent by telefacsimile transmission as provided above, on the day confirmation
of transmission to the specified telecopier number is received electronically
(provided that said confirmation is received on a business day prior to 5:00
p.m. local time; otherwise on the next business day), and (iv) if sent by
certified mail, three (3) business days after the date of postmark
thereof.  Notices and demands from Landlord to Tenant may be given by Landlord,
the managing agent for the Building or the agent or attorney of any of them.
 
ARTICLE 26
 
ENVIRONMENTAL MATTERS
 
26.1.           Tenant's Obligations with Respect to Environmental Matters.     
Tenant hereby represents, warrants and covenants that, during the Term of this
Lease, (i) Tenant shall comply at its sole cost and expense with all federal,
state and local statutes, ordinances, regulations and rules in effect and as
amended from time to time relating to Hazardous Materials (as defined below),
environmental quality, health, safety, contamination and cleanup, including,
without limitation, the Clean Air Act, 42 U.S.C. Section 7401 et seq.; the Clean
Water Act, 33 U.S.C. Section 1251 et seq., and the Water Quality Act of 1987;
the Occupational Safety and Health Act, 29 U.S.C. Section 651 et seq.; the
Resource Conservation and Recovery Act ("RCRA"), 42 U.S.C. Section 6901 et seq.,
as amended by the Hazardous and Solid Waste Amendments of 1984; the Safe
Drinking Water Act, 42 U.S.C. Section 300f et seq.; the Comprehensive
Environmental Response, Compensation and Liability Act ("CERCLA"), 42 U.S.C.
Section 9601 et seq., as amended by the Superfund Amendments and Reauthorization
Act, the Emergency Planning and Community Right-to-Know Act, and the Radon Gas
and Indoor Air Quality Research Act; the Toxic Substances Control Act, 15 U.S.C.
Section 2601 et seq.; and all state, regional, county, municipal, and other
local laws, regulations, and ordinances insofar as they are equivalent or
similar to the federal laws recited above or purport to regulate Hazardous
Materials ("Environmental Laws").  "Hazardous Materials" shall mean and include
the following, including mixtures thereof: any hazardous substance, pollutant,
contaminant, waste, by-product or constituent regulated under any Environmental
Law, including but not limited to oil, petroleum products, natural gas, natural
gas liquids, liquefied natural gas and synthetic gas usable for fuel,
pesticides, asbestos, asbestos-containing materials and PCBs; (ii) Tenant shall
not install any underground storage tanks without prior written disclosure to
and prior written approval by Landlord; (iii) Tenant shall not take any action
that would subject the Premises to the permit requirements under RCRA for
storage, treatment or disposal of Hazardous Materials; (iv) Tenant shall not
dispose of Hazardous Materials in dumpsters provided by Landlord for tenant use;
(v) Tenant shall not discharge Hazardous Materials into Project drains or
sewers; (vi) Tenant shall not cause or allow the Release of any Hazardous
Materials on, to or from the Project.  For purposes of this Article 26,
"Release" or "Released" shall mean any actual or threatened spilling, leaking,
pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping or disposing of Hazardous Materials into the environment; and
(vii) if Tenant's use, including treatment, storage and disposal of Hazardous
Materials at the Premises (a) gives rise to liability or to a claim under any
Environmental Law, or any common law theory of tort or otherwise, (b) causes a
threat to, or endangers human health or the environment, or (c) creates a
nuisance or trespass, Tenant shall, at its sole cost and expense, promptly take
all actions as are necessary to return the Premises or any adjacent property to
the condition existing prior to the introduction of any such Hazardous Material
and to comply with all applicable Environmental Laws and eliminate or avoid any
liability claim with respect thereto. Landlord's written approval of such
actions to be taken with respect to the Premises or any adjacent property shall
first be obtained.
 
 
36

--------------------------------------------------------------------------------

 
 
26.2.           Landlord's Right to Inspect.      Upon at least twenty-four (24)
hours prior notice (except in the event of an emergency, in which case no notice
shall be required), Landlord and Landlord's employees shall have the right to
enter the Premises and conduct such inspections or tests, including soil and
groundwater sampling, as Landlord in its sole discretion deems appropriate or
necessary, for the purpose of determining Tenant's compliance with Tenant's
environmental obligations pursuant to this Lease and this Article 26.  Tenant
agrees to cooperate with such investigations and to provide any relevant
information requested by Landlord.
 
26.3.           Copies of Notices and Documentation.      Within ten (10) days
of Tenant's receipt of a written request by Landlord, Tenant shall provide
Landlord with (i) copies of all environmental reports and tests obtained by
Tenant; (ii) copies of transportation and disposal contracts (and related
manifests, schedules, reports, and other information) entered into or obtained
by Tenant with respect to any Hazardous Materials; (iii) copies of any permits
issued to Tenant under Environmental Laws with respect to the Premises; (iv)
copies of any and all reports, notifications, and other filings made by Tenant
to any federal, state, or local environmental authorities or agencies; and (v)
any other applicable documents and information with respect to environmental
matters relating to the Premises.  During the Term of this Lease, Tenant shall
provide Landlord promptly with copies of all summonses, citations, directives,
information inquiries or requests, notices of potential responsibility, notices
of violation or deficiency, orders or decrees, claims, complaints,
investigations, judgments, letters, notices of environmental liens or response
actions in progress, and other communications, written or oral, actual or
threatened, from any federal, state, or local agency or authority, or any other
entity or individual, concerning (i) any actual or alleged Release of a
Hazardous Material on, to or from the Premises; (ii) the imposition of any lien
on the Premises; (iii) any actual or alleged violation of, or responsibility
under, any Environmental Laws; or (iv) any actual or alleged liability under any
theory of common law tort or toxic tort, including without limitation,
negligence, trespass, nuisance, strict liability, or ultrahazardous activity.
 
 
37

--------------------------------------------------------------------------------

 
 
26.4.           Landlord's Right to Act.      In the event that Tenant shall
fail to comply with any of its obligations under this Article 26 as and when
required hereunder, Landlord shall have the right (but not the obligation) to
take such action as is required to be taken by Tenant hereunder and in such
event, Tenant shall be liable and responsible to Landlord for all costs,
expenses, liabilities, claims and other obligations paid, suffered, or incurred
by Landlord in connection with such matters.  Tenant shall reimburse Landlord
immediately upon demand for all such amounts for which Tenant is liable.
 
ARTICLE 27
 
SECURITY DEPOSIT
 
27.1.           Security Deposit.      Tenant has deposited with Landlord the
sum set forth in the Schedule as the security deposit for the full and faithful
performance of every provision of this Lease to be performed by Tenant.  If
Tenant is in Default with respect to any provision of this Lease, including, but
not limited to, the provisions relating to the payment of Rent, Landlord may
use, apply or retain all or any part of the security deposit for the payment of
any Rent and any other sum with respect to which Tenant is in Default, or for
the payment of any other amount which Landlord may spend or become obligated to
spend by reason of Tenant's Default or to compensate Landlord for any other loss
or damage which Landlord may suffer by reason of Tenant's Default.  If any
portion of the security deposit is to be used or applied, Tenant, within five
(5) days after written demand therefor, shall deposit cash with Landlord in an
amount sufficient to restore the security deposit to its original amount and
Tenant's failure to do so shall be a material breach of this Lease. Landlord
shall not be required to keep the security deposit separate from its general
funds and Tenant shall not be entitled to interest on any security deposit. If
Tenant fully and faithfully performs every provision of this Lease to be
performed by it, the security deposit or any balance thereof shall be returned
to Tenant (or at Landlord's option to the last assignee of Tenant's interest
hereunder) within sixty (60) days after the expiration of the Term and Tenant's
vacation of the Premises.
 
 
38

--------------------------------------------------------------------------------

 
 
Further, under California Civil Code Section 1951.2, in the event of the failure
of Tenant to keep and perform any term, covenant or condition of this Lease to
be kept or performed by Tenant, then, at the sole option of Landlord, and after
termination of this Lease, Landlord may appropriate and apply the entire
deposit, or so much thereof as may be necessary to compensate Landlord for any
loss or damage sustained or suffered by Landlord due to such breach on the part
of Tenant, without prejudice to any other remedy provided herein or provided by
law. Landlord's right to use the security deposit under this Section 27.1
includes the right to use the security deposit to pay future rent damages
following the termination of this Lease pursuant to Section 17.5.
 
Tenant waives the provisions of California Civil Code Section 1950.7 and all
other provisions of law now in force or that become in force after the date of
execution of this Lease, that provide that Landlord may claim from a security
deposit only those sums reasonably necessary to remedy defaults in the payment
of rent, to repair damages caused by Tenant, or to clean the Premises.  Landlord
and Tenant agree that Landlord may, in addition, claim those sums reasonably
necessary to compensate Landlord for any other foreseeable or unforeseeable loss
or damage caused or contributed to by Tenant or Tenant's officers, agents,
employees, independent contractors or invitees, or which results from Tenant’s
breach of this Lease.  Tenant may not assign or encumber the deposit without the
consent by Landlord.  Any attempt to do so shall be void and shall not be
binding on Landlord.
 
Upon each occurrence of a Default by Tenant, Landlord may use all or any part of
the security deposit to pay delinquent payments due under this Lease, future
rent damages under California Civil Code Section 1951.2, and the cost of any
damage, injury, expense or liability caused by such default, without prejudice
to any other remedy provided herein or provided by law.  Landlord's right to use
the security deposit under this Section 27.1 includes the right to use the
security deposit to pay future rent damages following the termination of this
Lease pursuant to Section 17.5 below.  Upon any use of all or any portion of the
security deposit, Tenant shall pay Landlord on demand the amount that will
restore the security deposit to the amount set forth in the Schedule.
 
27.2.           Transfer of Security Deposit.      Tenant hereby agrees not to
look to any mortgagee as mortgagee, mortgagee in possession, or successor in
title to the Building for accountability for any security deposit required by
Landlord hereunder, unless said sums have actually been received by said
mortgagee as security for Tenant's performance of this Lease. Landlord may
deliver the funds deposited hereunder by Tenant to the purchaser of Landlord's
interest in the Building, in the event that such interest is sold, and thereupon
Landlord and its managing agent shall be discharged from any further liability
with respect to such security deposit.
 
ARTICLE 28
 
RELOCATION OF TENANT
 
At any time hereafter, Landlord may substitute for the Premises other premises
(hereinafter referred to as the "new premises"), provided:
 
(a)           the new premises shall be similar to the Premises in area and use
for Tenant's purposes and shall be located in the Building;
 
 
39

--------------------------------------------------------------------------------

 
 
and if Tenant is already in occupancy of the Premises, then in addition:
 
(b)           Landlord shall pay the expense of Tenant for moving from the
Premises to the new premises and for improving the new premises so that they are
substantially similar to the Premises;
 
(c)           Such move shall be made during evenings, weekends or otherwise so
as to incur the least inconvenience to Tenant; and
 
(d)           Landlord shall first give Tenant at least thirty (30) days' notice
before making such change.  If Landlord exercises its right hereunder, the new
premises shall thereafter be deemed for the purposes of this Lease as the
Premises.
 
ARTICLE 29
 
TITLE AND COVENANT AGAINST LIENS
 
Landlord's title is paramount and always shall be paramount to the title of
Tenant and nothing contained in this Lease shall empower Tenant to do any act
which can, shall or may encumber the title of Landlord.  Tenant covenants and
agrees not to do any act, make any contract or suffer or permit anything to
occur which may create or be the foundation for any lien or other encumbrance
upon or against the Premises, the Building, the Project or against Tenant's
leasehold interest in the Premises and, in case of any such lien attaching, to
pay and remove the same immediately.  Tenant has no authority or power to cause
or permit any lien or encumbrance of any kind whatsoever, whether created by act
of Tenant, operation of law or otherwise, to attach to or be placed upon the
Premises, the Building or the Project, and any and all liens and encumbrances
created by Tenant shall attach only to Tenant's interest in the Premises.  If
any such liens so attach and Tenant fails to pay and remove the same within ten
(10) days, Landlord, at its election, may pay and satisfy the same and in such
event the sums so paid by Landlord, with interest from the date of Landlord's
payment thereof at the rate set forth in Section 30.8 for amounts owed to
Landlord by Tenant, shall be deemed to be additional Rent due and payable by
Tenant at once without notice or demand.  All materialmen, contractors,
artisans, mechanics, laborers, and any other persons now or hereafter
contracting with Tenant or any contractor or subcontractor of Tenant for the
furnishing of any labor services, materials, supplies, or equipment with respect
to any portion of the Premises, at any time from the date hereof until the end
of the Term, are hereby charged with notice that they look exclusively to Tenant
to obtain payment for same.
 
ARTICLE 30
 
MISCELLANEOUS
 
30.1.           Successors and Assigns.      Each provision of this Lease shall
extend to and shall bind and inure to the benefit not only of Landlord and
Tenant, but also of their respective heirs, legal representatives, successors
and assigns, but this provision shall not operate to permit any transfer,
assignment, mortgage, encumbrance, lien, charge or subletting contrary to the
provisions of this Lease.
 
 
40

--------------------------------------------------------------------------------

 
 
30.2.           Modifications in Writing.      No modification, waiver or
amendment of this Lease or of any of its conditions or provisions shall be
binding upon Landlord unless in writing signed by Landlord.
 
30.3.           No Option; Irrevocable Offer.      Submission of this instrument
for examination shall not constitute a reservation of or option for the Premises
or in any manner bind Landlord and no lease or obligation on Landlord shall
arise until this instrument is signed and delivered by Landlord and Tenant;
provided, however, the execution and delivery by Tenant of this Lease to
Landlord or the agent of Landlord's beneficiary, if any, shall constitute an
irrevocable offer by Tenant to lease the Premises on the terms and conditions
herein contained, which offer may not be revoked for thirty (30) days after such
delivery.
 
30.4.           Definition of Tenant.      The word "Tenant" whenever used
herein shall be construed to mean the party named above as Tenant or any one or
more of them in all cases where there is more than one party named above as
Tenant; and the necessary grammatical changes required to make the provisions
hereof apply either to corporations, partnerships or other entities or
individuals shall in all cases be assumed as though in each case fully
expressed.  In all cases where there is more than one party named above as
Tenant, the liability of each shall be joint and several.
 
30.5.           Definition of Landlord.      The term "Landlord" as used in this
Lease means only the owner or owners at the time being of the Building, so that
in the event of any assignment, conveyance or sale, once or successively, of the
Building, or any assignment of this Lease by Landlord, said Landlord making such
sale, conveyance or assignment shall be and hereby is entirely freed and
relieved of all covenants and obligations of Landlord hereunder accruing after
such sale, conveyance or assignment, and Tenant agrees to look solely to such
purchaser, grantee or assignee with respect thereto.  This Lease shall not be
affected by any such assignment, conveyance or sale, and Tenant agrees to attorn
to the purchaser, grantee or assignee.
 
30.6.           Headings.      The headings of Articles and Sections are for
convenience only and do not limit, expand or construe the contents of the
Articles and Sections.
 
30.7.           Time of Essence.      Time is of the essence of this Lease and
of all provisions hereof.
 
30.8.           Default Rate of Interest.      All amounts, including, without
limitation, Base Rent and Rent Adjustments, owed by Tenant to Landlord pursuant
to any provision of this Lease shall bear interest from the date due until paid
at the annual rate of four percent (4%) in excess of the prime rate of interest
published in The Wall Street Journal, changing as and when said prime rate
changes, unless a lesser rate is then the maximum rate permissible by law with
respect thereto, in which event said lesser rate shall be charged.
 
30.9.           Severability.      The invalidity of any provision of this Lease
shall not impair or affect in any manner the validity, enforceability or effect
of the rest of this Lease.
 
30.10.           Entire Agreement.      All understandings and agreements, oral
or written, previously made between the parties hereto are merged in this Lease,
which alone fully and completely expresses the agreement between Landlord and
its agents and Tenant.  This Lease cannot be amended or modified except by a
written instrument executed by Landlord and Tenant.
 
 
41

--------------------------------------------------------------------------------

 
 
30.11.           Force Majeure.      If Landlord fails to perform timely any of
the terms, covenants or conditions of this Lease to be performed by Landlord and
such failure is due in whole or in part to any strike, lockout, labor trouble,
civil disorder, inability to procure materials, failure of power, restrictive
governmental laws or regulations, riots, insurrections, war, fuel shortages,
accidents, casualties, acts of God, acts caused directly or indirectly by
Tenant, or by Tenant's agents, employees, contractors, licensees or invitees, or
any other cause beyond the reasonable control of Landlord, then Landlord shall
not be deemed in default under this Lease as a result of such failure and any
time for performance by Landlord provided for herein shall be extended by the
period of delay resulting from such cause.
 
30.12.           Security Interest.      Tenant grants and, from time to time
during the term upon request by Landlord, will grant to Landlord security
interests in the Collateral (hereinafter defined) for the purpose of securing
payment of all indebtedness, obligations and liabilities of Tenant to Landlord,
under this Lease or any document or instrument relating to this Lease and
performance of all agreements, covenants, terms and conditions contained in this
Lease or any document or instrument relating to this Lease, including without
limitation, payment of Rent. Tenant hereby consents to the filing of such
financing statements as Landlord may require in order to perfect such security
interests.  "Collateral" means all personal property, trade fixtures, equipment,
furniture and furnishings which are now or may hereafter be located in the
Premises and all proceeds from the sale, transfer or pledge of any of the
foregoing.  The inclusion in Collateral of any property which may now be, or
hereafter become, affixed or in any manner attached to the Premises shall be
without prejudice to any claim at any time made by Landlord that such Collateral
is, or has become, a part of the Real Property, or an accession to the Real
Property.  Tenant represents and warrants that as of the date of this Lease
there are no security interests in the Collateral and that the security interest
granted to Landlord will be prior to any other security interest in the
Collateral.  Tenant agrees that it will: (a) keep the Collateral insured and in
good repair; (b) not grant any additional security interests in the Collateral;
(c) not sell, lease or transfer the Collateral or move the Collateral to another
location, except that Tenant may sell Collateral at the end of its useful life;
and (d) notify Landlord of any change of name or form of business organization
of Tenant.  Tenant represents and warrants that it is the owner of all of the
Collateral or will be the owner when the Collateral is in the Premises.
 
30.13.           Choice of Law; Venue.      This Lease shall be governed by and
all of its terms construed according to the laws of the state in which the
Building is located.  Any action or proceeding brought by either party against
the other for any matter arising out of or in any way relating to this Lease,
the Premises or the Building, shall be heard in the County where the Building is
located.
 
30.14.           Waiver of Jury Trial.      TO THE MAXIMUM EXTENT PERMITTED BY
LAW, LANDLORD AND TENANT EACH WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY LITIGATION
OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE ARISING OUT OF OR WITH
RESPECT TO THIS LEASE OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.
 
 
42

--------------------------------------------------------------------------------

 
 
30.15.           Waiver of Counterclaims.      If Landlord commences any summary
proceeding against Tenant, Tenant will not interpose any counterclaim of any
nature or description in any such proceeding (unless failure to interpose such
counterclaim would preclude Tenant from asserting in a separate action the claim
which is the subject of such counterclaim), and will not seek to consolidate
such proceeding with any other action which may have been or will be brought in
any other court by Tenant.
 
30.16.           Relationship.      The relationship of Landlord and Tenant
hereunder is solely that of landlord and tenant and the parties disclaim any
intention to create a joint venture, partnership or agency relationship.
 
30.17.           No Recording.      Except as provided in Section 18.4, Tenant
shall not record this Lease or any memorandum or short form of this Lease
without the prior written consent of Landlord, which may be withheld in
Landlord's sole and absolute discretion.
 
30.18.           Counterparts.      This Lease may be executed in several
counterparts, each of which shall be deemed an original, and all of which shall
constitute but one and the same instrument.
 
30.19.           Confidentiality.      It is agreed and understood that Tenant
may acknowledge only the existence of an agreement between Landlord and Tenant
pertaining to the Lease and that Tenant may not disclose any of the terms and
provisions contained in this Lease to any tenant or other occupant in the
Building or to any agent, employee, subtenant or assignee of such tenant or
occupant.  Tenant acknowledges that any breach by Tenant of this Section shall
cause Landlord irreparable harm.  The terms and provisions of this Section shall
survive the termination of the Lease (whether by lapse of time or otherwise)
 
ARTICLE 31
 
AMERICANS WITH DISABILITIES ACT
 
The parties acknowledge that the Americans With Disabilities Act of 1990 (42
U.S.C. §12101 et seq.) and regulations and guidelines promulgated thereunder,
and similar state and local laws, as all of the same may be amended and
supplemented from time to time (collectively referred to herein as the "ADA")
establish requirements under Title III of the ADA ("Title III") pertaining to
business operations, accessibility and barrier removal, and that such
requirements may be unclear and may or may not apply to the Premises and the
Building depending on, among other things:  (1) whether Tenant's business
operations are deemed a "place of public accommodation" or a "commercial
facility," (2) whether compliance with such requirements is "readily achievable"
or "technically infeasible," and (3) whether a given alteration affects a
"primary function area" or triggers so-called "path of travel"
requirements.  The parties acknowledge and agree that Tenant has been provided
an opportunity to inspect the Premises and the Building sufficient to determine
whether or not the Premises and the Building in their condition current as of
the date hereof deviate in any manner from the ADA Accessibility Guidelines
("ADAAG") or any other requirements under the ADA pertaining to the
accessibility of the Premises or the Building.  Tenant further acknowledges and
agrees that except as may otherwise be specifically provided herein, Tenant
accepts the Premises and the Building in "as-is" condition and agrees that
Landlord makes no representation or warranty as to whether the Premises or the
Building conform to the requirements of the ADAAG or any other requirements
under the ADA pertaining to the accessibility of the Premises or the
Building.  Tenant has prepared or reviewed the plans and specifications for the
Work (as such term is defined in the Workletter) and has independently
determined that such plans and specifications are in conformance with the ADAAG
and any other requirements of the ADA. Tenant further acknowledges and agrees
that to the extent that Landlord prepared, reviewed or approved any of those
plans and specifications, such action shall in no event be deemed any
representation or warranty that the same comply with any requirements of the
ADA. Notwithstanding anything to the contrary in this Lease, the parties hereby
agree to allocate responsibility for Title III compliance as follows: (a) Tenant
shall be responsible for all Title III compliance and costs in connection with
the Premises, including structural work, if any, and including any leasehold
improvements or other work to be performed in the Premises under or in
connection with this Lease, and (b) Landlord shall perform, and Tenant shall be
responsible for the cost of, any so-called Title III "path of travel"
requirements triggered by any construction activities or alterations in the
Premises. Except as set forth above with respect to Landlord's Title III
obligations, Tenant shall be solely responsible for all other requirements under
the ADA relating to Tenant or any affiliates or persons or entities related to
Tenant (collectively, "Affiliates"), operations of Tenant or Affiliates, or the
Premises, including, without limitation, requirements under Title I of the ADA
pertaining to Tenant's employees.
 
 
43

--------------------------------------------------------------------------------

 
 
ARTICLE 32
 
EXCULPATORY PROVISIONS
 
It is understood and agreed expressly by and between the parties hereto,
anything herein to the contrary notwithstanding, that each and all of the
representations, warranties, covenants, undertakings and agreements made herein
on the part of Landlord, while in form purporting to be the representations,
warranties, covenants, undertakings and agreements of Landlord, are nevertheless
each and every one of them made and intended, not as personal representations,
warranties, covenants, undertakings and agreements by Landlord or for the
purpose or with the intention of binding Landlord personally, but are made and
intended for the purpose only of subjecting Landlord's interest in the Building,
the Land and the Premises to the terms of this Lease and for no other purpose
whatsoever, and in case of default hereunder by Landlord, Tenant shall look
solely to the interests of Landlord in the Building and Land; that Landlord
shall have no personal liability whatsoever to pay any indebtedness accruing
hereunder or to perform any covenant, either express or implied, contained
herein; and that no personal liability or personal responsibility of any sort is
assumed by, nor shall at any time be asserted or enforceable against, said
Landlord, individually or personally, on account of any representation,
warranty, covenant, undertaking or agreement of Landlord in this Lease
contained, either express or implied, all such personal liability, if any, being
expressly waived and released by Tenant and by all persons claiming by, through
or under Tenant.  Notwithstanding the provisions of the foregoing exculpation
clause, nothing therein is intended to limit or preclude payment of the
Landlord's obligations and claims of the Tenant from public liability insurance,
excess liability insurance (umbrella policies), fire and casualty insurance
policies and all other policies of insurance affecting the Premises maintained
by the Landlord.
 
 
44

--------------------------------------------------------------------------------

 
 
ARTICLE 33
 
U.S. REGULATIONS - PATRIOT ACT
 
Tenant represents and warrants to, and covenants with, Landlord that neither
Tenant nor any of its respective constituent owners or affiliates currently are,
or shall be at any time during the term of the Lease, as extended hereby in
violation of any laws relating to terrorism or money laundering (collectively,
the "Anti-Terrorism Laws"), including without limitation Executive Order No.
13224 on Terrorist Financing, effective September 24, 2001 and relating to
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (the "Executive Order") and/or the Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism Act of 2001 (Public Law 107-56) (the "USA Patriot
Act").  Tenant covenants with Landlord that neither Tenant nor any of its
respective constituent owners or affiliates is or shall be during the term of
the Lease, as extended hereby, a “Prohibited Person,” which is defined as
follows:  (i) a person or entity that is listed in the Annex to, or is otherwise
subject to, the provisions of the Executive Order; (ii) a person or entity owned
or controlled by, or acting for or on behalf of, any person or entity that is
listed in the Annex to, or is otherwise subject to the provisions of, the
Executive Order; (iii) a person or entity with whom Landlord is prohibited from
dealing with or otherwise engaging in any transaction by any Anti-Terrorism Law,
including without limitation the Executive Order and the USA Patriot Act; (iv) a
person or entity who commits, threatens or conspires to commit or support
"terrorism" as defined in Section 3(d) of the Executive Order; (v) a person or
entity that is named as a "specially designated national and blocked person" on
the then-most current list published by the U.S. Treasury Department Office of
Foreign Assets Control at its official website, , or at any replacement website
or other replacement official publication of such list; and (vi) a person or
entity who is affiliated with a person or entity listed in items (i) through
(v), above.  At any time and from time-to-time during the Term, Tenant shall
deliver to Landlord, within ten (10) days after receipt of a written request
therefor, a written certification or such other evidence reasonably acceptable
to Landlord evidencing and confirming Tenant’s compliance with this Article 33.
 
ARTICLE 34
 
OPTION TO RENEW
 
a.           Provided that Tenant is not then in Default under this Lease, and
provided further that this Lease shall not have theretofore been assigned, nor
all or any portion of the Premises sublet, Tenant shall have one (1) option to
renew this Lease (the "Option to Renew") for one (1) additional term of five (5)
years (the "Option Term").   Tenant must exercise the Option to Renew no less
than nine (9) months, nor earlier than twelve (12) months, prior to the end of
the then existing Term, by giving written notice to Landlord.  Within thirty
(30) days after Tenant's exercise of the Option to Renew as provided herein,
Landlord shall provide Tenant with its determination of the Fair Market Rental
Rate for the Premises, in writing, which shall apply during the Option Term.
 
 
45

--------------------------------------------------------------------------------

 
 
b.           For purposes of this Lease, the term “Fair Market Rental Rate”
shall mean a rate comprised of (a) the prevailing base rental rate per square
foot of rentable area available in the Pertinent Market (as hereinafter
defined), as determined by Landlord in good faith at the time Tenant exercises
its Option to Renew, and (b) one hundred percent (100%) of any escalation of any
such base rental rate prevailing in the Pertinent Market, as determined by
Landlord in good faith, taking into account (i) comparable leases (on the basis
of factors such as, but not limited to, size and location of space, commencement
date and term of lease) at the time Tenant exercises its Option to Renew, if
any, recently executed for improved space in the Building, or (ii) if no such
leases for comparable space have been executed in the Building, then leases for
comparable (on the basis of factors such as, but not limited to, size and
location of space, commencement date and term of lease) improved space in Class
A office buildings in the geographical area in which the Building is located
which are comparable to the Building in reputation, quality, age, size,
location, and level and quality of services provided  (the foregoing factors not
being exclusive in identifying comparable buildings) (the Building, together
with other such comparable buildings in the Orange County Airport area market,
if applicable, being herein referred to as the “Pertinent Market”).
 
c.           If Tenant objects to Landlord's determination of the Fair Market
Rental Rate, Tenant shall give Landlord notice of such objection within fifteen
(15) days following the date upon which Landlord gives Tenant notice of such
Fair Market Rental Rate, and Landlord and Tenant shall attempt to agree on the
Fair Market Rental Rate.  If they fail, after good faith efforts, to agree upon
the Fair Market Rental Rate within thirty (30) days following the date Landlord
receives Tenant's notice of its exercise of the Option to Renew as provided
above, the Fair Market Rental Rate shall be determined as set forth below.
 
Any dispute or claim regarding the Fair Market Rental Rate shall be resolved as
follows:  Within fifteen (15) days after Tenant’s rejection of Landlord’s
determination of Fair Market Rental Rate and the expiration of the period for
Landlord and Tenant to agree on such Rate as provided above, each party shall
designate an expert who is either a California licensed MAI appraiser skilled in
determining rental rates for similar buildings in the Pertinent Market or a real
estate broker experienced in leasing similar space in similar buildings located
in the Pertinent Market.  Within thirty (30) days of the appointment, each
expert shall establish the annual Base Rent for the Premises taking into account
the criteria set forth above as well as the then condition of the Premises and
local market conditions and practices applicable to leases which are comparable
as to duration, size, location and use.  If a party fails to appoint a
representative, the determination of the sole expert appointed shall
apply.  Each party shall pay the fees and expenses of its own expert and shall
share equally the fees and expenses of a referee, if one is required.  If two
experts are appointed and the determinations are capable of direct comparison
and the higher determination is less than one hundred five percent (105%) of the
lower one, the annual Base Rent shall be the average of the determinations.  If
the determinations are not sufficiently similar in approach to ascertain that
they are within 105% of one another or they are similar in approach but further
apart, the experts shall, within five (5) days of the last expert’s
determination, attempt to mutually select a third party as a referee.  If they
cannot agree on a referee, either party may ask the presiding judge of the trial
court in the jurisdiction where the Premises are located to appoint a referee
for them.  The referee, selected by either means, must have the same type of
qualifications as the experts, except that the referee must not have been
employed regularly or as a consultant during the prior twelve (12) month period
by either Landlord or Tenant.  Within thirty (30) days of his or her
appointment, the referee must select one of the two (2) experts’ determinations
being more appropriate and that determination shall establish the annual Base
Rent for the Option Term.
 
 
46

--------------------------------------------------------------------------------

 
 
Should the Term be extended hereunder, Tenant shall execute an amendment
modifying this Lease within fifteen (15) business days after Landlord presents
same to Tenant, which agreement shall set forth the annual Base Rent for the
Option Term and the other economic terms and provisions in effect during the
Option Term.  Should Tenant fail to execute the amendment (which amendment
accurately sets forth the economic terms and provisions in effect during the
Option Term) within fifteen (15) business days after presentation of same by
Landlord, time being of the essence, Tenant's right to extend the Term of the
Lease shall, at Landlord's sole option, terminate, and Landlord shall be
permitted to lease such space to any other person or entity upon whatever terms
and conditions are acceptable to Landlord in its sole discretion.
 
ARTICLE 35
 
OPTION TO TERMINATE
 
Tenant shall have a one time option to terminate this Lease effective as of
March 31, 2016 (the “Termination Date”), upon the terms and conditions provided
herein.  Tenant shall exercise such right to terminate upon delivery of a
written notice thereof to Landlord (the “Termination Notice”) given not less
than nine (9) months prior to the Termination Date.  In connection with the
exercise of the option to terminate provided herein, Tenant shall pay to
Landlord a "Termination Fee", which is defined as that amount equal to the sum
of (a) the unamortized portion of (i) the cost of the Work for Suite 520
described in Exhibit C of this Lease, (ii) the commissions and fees paid by
Landlord to the Brokers in the lease of Suite 520; (iii) the cost of the tenant
improvements incurred for Suite 525 (which Tenant has been occupying prior to
the Date of Execution pursuant to a Sublease Agreement with Phygen, as
referenced in the Schedule to this Lease)  in the amount of Twenty-Seven
Thousand One Hundred Eighty-Five and 00/100 Dollars ($27,185.00), and (iv) the
commissions and fees paid by Landlord to the Broker in the lease of Suite 525 in
the amount of Nine Thousand Two Hundred Forty and 00/100 Dollars ($9,240.00),
such amortization for items (i) through (iv) to be made evenly over the number
of months of the Term in which payments of Monthly Base Rent are made by Tenant,
at an annual interest rate of eight percent (8%),  and (b) Seven Thousand Nine
Hundred Thirteen and 00/100 Dollars ($7,913.00) (representing two (2) months of
Monthly Base Rent which would have been due for the two (2) months immediately
following the Termination Date).  The Termination Fee shall be payable as of the
date of the Termination Notice and shall accompany such Notice.  Tenant may only
exercise the option to terminate described herein if at the time Tenant notifies
Landlord of the exercise of the option to terminate and as of the Termination
Date Tenant is not then in default under this Lease beyond applicable notice and
cure periods.  The Termination Notice may not be modified or withdrawn by Tenant
after delivery thereof to Landlord.  In addition to the payment of the
Termination Fee as provided herein, Tenant shall continue to be obligated to pay
all Monthly Base Rent and additional rent arising under this Lease through the
Termination Date.  Upon an exercise by Tenant of the right to terminate in
accordance with the provisions hereof, the Termination Date shall be deemed to
be the New Expiration Date of the Lease.
 
[SIGNATURES ARE ON FOLLOWING PAGE]
 
 
47

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Lease to be executed as
of the date first written above.
 
 

   
LANDLORD:
                      TR DUPONT CENTRE LLC, a Delaware limited liability company
                  By: TR Dupont Centre Manager LLC, a Delaware limited liability
company, its Manager                     By:   KBS Realty Advisors, LLC, a
Delaware limited liability company, its Manager                       By:
/s/ Brent C. Carroll         Name:  Brent C. Carroll         Title:  Senior Vice
President                

 
 

 
TENANT:
          ATHERO NOVA, INC., a Delaware corporation            
By:
/s/ Thomas W. Gardner      Name:  Thomas W. Gardner     Title:  Chief Executive
Officer          

 
 
48 

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
FLOOR PLAN FOR THE PREMISES
 
[image1.jpg]
 
 
 
  A-1

--------------------------------------------------------------------------------

 
 
EXHIBIT B
 
RULES AND REGULATIONS
 
Landlord and Tenant agree that the following Rules and Regulations shall be and
hereby are made a part of this Lease, and Tenant agrees that Tenant's employees
and agents, or any others permitted by Tenant to occupy or enter the Premises,
will at all times abide by said Rules and Regulations:
 
1.           The sidewalks, entries, passages, corridors, stairways, and
elevators of the Building shall not be obstructed by Tenant, or Tenant's agents
or employees, or used for any purpose other than ingress to and egress from the
Premises.
 
2.           Furniture, equipment or supplies will be moved in or out of the
Building only upon the elevator designated by Landlord and then only during such
hours and in such manner as may be prescribed by Landlord.  Landlord shall have
the right to approve or disapprove the movers or moving company employed by
Tenant.  Tenant shall cause its movers to use only the loading facilities and
elevator designated by Landlord.  n the event Tenant's movers damage the
elevator or any part of the Building, Tenant shall forthwith pay to Landlord the
amount required to repair said damage.
 
3.           No safe or articles, the weight of which may in the opinion of
Landlord constitute a hazard or damage to the Building or Building's equipment,
shall be moved into the Premises.
 
4.           Safes and other equipment, the weight of which is excessive, shall
be moved into, from and about the Building only during such hours and in such
manner as shall be prescribed by Landlord; and Landlord shall have the right to
designate the location of such articles in the Premises.
 
5.           During the entire Term of this Lease, Tenant shall at Tenant's
expense install and maintain under each and every caster chair a chair pad to
protect the carpeting.
 
6.           No sign, advertisement or notice shall be inscribed, painted or
affixed on any part of the inside or outside of the Building unless of such
color, size and style and in such place upon or in the Building as shall be
first designated by Landlord; but there shall be no obligation or duty on the
part of Landlord to allow any sign, advertisement or notice to be inscribed,
painted or affixed on any part of the inside or outside of the Building.  A
Directory in a conspicuous place, with the name(s) of Tenant(s), not to exceed
one name per 500 square feet of space contained in the Premises, will be
provided by Landlord; any necessary revision to this Directory will be made by
Landlord at Tenant's expense, within a reasonable time after notice from Tenant
of the change making the revision necessary.  No furniture shall be placed in
front of the Building or in any lobby or corridor, without the prior written
consent of Landlord.  Landlord shall have the right to remove all nonpermitted
signs and furniture, without notice to Tenant, and at the expense of Tenant.
 
7.           Tenant shall not do or permit anything to be done in the Premises
or bring or keep anything therein which would in any way increase the rate of
property insurance on the Building or on property kept therein, constitute a
nuisance or waste, or obstruct or interfere with the rights of other tenants or
in any way injure or annoy them, or conflict with the laws relating to fire or
with any regulations of the fire department or with any insurance policy upon
the Building or any part thereof or conflict with any of the rules or ordinances
of the Department of Health of the City and County where the Building is
located.
 
 
B-1

--------------------------------------------------------------------------------

 
 
8.           Tenant shall not employ any person or persons other than the
janitor or cleaning contractor of Landlord for the purpose of cleaning or taking
care of the Premises, without the prior written consent of Landlord.  Landlord
shall be in no way responsible to Tenant for any loss of property from the
Premises, however occurring, or for any damage done to Tenant's furniture or
equipment by the janitor or any of the janitor's staff, or by any other person
or persons whomsoever.  The janitor of the Building may at all times keep a pass
key, and other agents of Landlord shall at all times be allowed admittance to
the Premises.
 
9.           Water closets and other water fixtures shall not be used for any
purpose other than that for which they are intended; and any damage resulting to
the same from misuse on the part of Tenant or Tenant's agents or employees shall
be paid for by Tenant.  No person shall waste water by tying back or wedging the
faucets or in any other manner.
 
10.           Except for seeing eye dogs for the blind and hearing dogs for the
deaf, no animals shall be allowed in the offices, halls, corridors and elevators
of the Building.  No persons shall disturb the occupants of this or adjoining
buildings or premises by the use of any radio, sound equipment or musical
instrument or by the making of loud or improper noises.
 
11.           Except for wheelchairs, no vehicles, including bicycles, shall be
permitted in the offices, hall, corridors, and elevators in the Building, nor
shall any vehicles be permitted to obstruct the sidewalks or entrances of the
Building.
 
12.           Tenant shall not allow anything to be placed on the outside of the
Building, nor shall anything be thrown by Tenant or Tenant's agents or employees
out of the windows or doors, or down the corridors, elevator shafts, or
ventilating ducts or shafts of the Building.  Tenant, except in case of fire or
other emergency, shall not open any outside window.
 
13.           No additional lock or locks shall be placed by Tenant on any door
in the Building unless written consent of Landlord shall first have been
obtained.  A reasonable number of keys to the Premises and the toilet rooms, if
locked by Landlord, will be furnished by Landlord; and neither Tenant nor
Tenant's agents or employees shall have any duplicate keys made.  At the
termination of this tenancy, Tenant shall promptly return to Landlord all keys
to offices, toilet rooms or vaults.
 
14.           No window shades, blinds, screens, draperies or other window
coverings will be attached or detached by Tenant without Landlord's prior
written consent.  Tenant agrees to abide by Landlord's rules with respect to
maintaining uniform curtains, draperies and linings at all windows and hallways.
 
15.           No awnings shall be placed over any window.
 
 
B-2

--------------------------------------------------------------------------------

 
 
16.           If Tenant desires telegraphic, telephonic or other electric
connections, Landlord or Landlord's agents will direct the electricians as to
where and how the wire may be introduced; and without such directions, no boring
or cutting for wires will be permitted.  Any such installation and connection
shall be made at Tenant's expense.
 
17.           Tenant shall not install or operate any steam or gas engine or
boiler in the Premises.  The use of oil, gas or inflammable liquids for heating,
lighting or any other purpose is expressly prohibited.  Explosives or other
articles deemed extra hazardous shall not be brought into the Building.
 
18.           Any painting or decorating as may be agreed to be done by and at
the expense of Landlord shall be done during regular weekday working
hours.  Should Tenant desire such work on Saturdays, Sundays, holidays or
outside of regular working hours, Tenant shall pay for the extra cost thereof.
 
19.           Except as permitted by Landlord, Tenant shall not mark upon, paint
signs upon, cut, drill into, drive nails or screws into, or in any way deface
the walls, ceilings, partitions or floors of the Premises or of the Building;
and any defacement, damage or injury caused by Tenant or Tenant's agents or
employees shall be paid for by Tenant.
 
20.           Landlord shall at all times have the right, by and through
Landlord's officers or agents, to enter the Premises and show the same to
persons wishing to lease them, and may, at any time within sixty (60) days
preceding the termination of Tenant's Term, place upon the doors and windows of
the Premises the notice "For Rent," which notice shall not be removed by Tenant.
 
21.           Use of the parking areas of the Project shall be subject to the
following rules:
 
 
 
(a)
Drivers shall use due care not to injure pedestrians, other vehicles, or the
fixtures and improvements within the parking areas.

 
 
 
(b)
Vehicles shall be parked only in marked parking spaces, and not in ramps,
corridors, fire lanes, entrances, exits or other areas posted for no parking.

 
 
 
(c)
Storage of vehicles is strictly prohibited, and vehicles left overnight in the
parking lot will be towed at the vehicle owner's expense.

 
 
 
(d)
From time to time Landlord may promulgate such other reasonable and
nondiscriminatory rules and regulations as Landlord deems necessary or useful,
and Tenant shall be bound thereby.

 
22.           Tenant and its employees shall use ordinary care to safeguard
their belongings by locking the Premises when not in use and during times other
than ordinary business hours, by locking their automobiles, and by taking
reasonable precautions with respect to items such as handbags, wallets and other
valuables.
 
23.           Tenant and its employees shall not smoke inside the Building or at
any main Building entrances.
 
 
B-3

--------------------------------------------------------------------------------

 
 
24.           Tenant agrees that Landlord may reasonably amend, modify, delete
or add new and additional rules and regulations for the use and care of the
Premises and the Building.  Tenant agrees to comply with all such rules and
regulations upon notice to Tenant from Landlord.  In the event of any breach of
any rules and regulations herein set forth, or any reasonable amendments,
modifications or additions thereto, Landlord shall have all remedies set forth
in this Lease in the event of default by Tenant.
 
25.           Tenant shall turn all of the lights off within the Premises at the
end of the day and weekends.
 
26.           Tenant shall comply with all covenants, restrictions and
declarations, including any transportation management plans, recorded against
the Project.
 
 
B-4

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
WORKLETTER
 
Capitalized terms used herein, unless otherwise defined in this Workletter,
shall have the respective meanings assigned to them in the Lease.
 
For and in consideration of the agreement to lease the Premises and the mutual
covenants contained herein and in the Lease, Landlord and Tenant hereby agree as
follows:
 
1.           Definitions.  Terms which are defined in the Lease shall have the
same meaning in this Workletter.  Additionally, as used in this Workletter, the
following terms shall have the following meanings:
 
(a)           Cost of the Work:  The cost of all materials and labor needed to
complete the installation of the Work.
 
(b)           Work: The items of work to be completed in Suite 520 of the
Premises, at Landlord's expense, in accordance with the space plan dated
February 24, 2012 prepared by Shlemmer Algaze Associates and attached hereto as
Exhibit C-1 (the "Plans").  Landlord shall perform as construction manager to
cause the Work to be completed, and the Cost of the Work pursuant to the Plans
shall be at Landlord's expense. Notwithstanding anything contained in this
Workletter or the Lease to the contrary, with respect to the amount of Sixteen
Thousand Three Hundred and 00/100 Dollars ($16,300.00) of the Cost of the Work
pursuant to the Plans ("Landlord's Excess Contribution"), Landlord shall pay
such amount and such amount shall be amortized over the initial Term of the
Lease with no interest and shall be added to Tenant' Monthly Base Rent as set
forth in the Schedule of the Lease (pursuant to an amendment to this Lease to be
executed by Tenant and Landlord).
 
2.           Color, finishes and materials.
 
(a)           Each portion of the Work shall be completed using building
standard materials and workmanship.  As applicable, Tenant agrees to select all
colors, finishes and building material types within ten (10) days of the Date of
Execution of the Lease, and if such selections are not made within such date,
Landlord may in its sole discretion select any building standard materials,
colors and finishes available for the Work.  Tenant shall furnish a space plan
or diagram depicting the desired location for the Work within ten (10) days
after the execution of the Lease, and if not furnished within such date, or if
the locations so designated are not acceptable to Landlord for any reason, then
Landlord may instead install such items in locations acceptable to Landlord.
 
(b)           Landlord, at its reasonable option, may substitute for items,
materials or finishes designated in the Plans other items, materials or finishes
of comparable kind and quality provided that such are new items, materials and
finishes.  Landlord, at its reasonable option, after consultation with Tenant
and Tenant’s approval,  may also change mechanical plans and specifications
where necessary for the installation of air conditioning systems and ductwork,
heating, electrical and plumbing and other mechanical plans for the Work;
provided that any such changes shall not materially and adversely affect
Tenant's use and occupancy of the Premises for its intended purpose.
 
 
C-1

--------------------------------------------------------------------------------

 


3.           Delays in Work.  Notwithstanding the date provided in the Lease for
the commencement of the Term thereof, Tenant's obligation to pay Rent thereunder
shall not commence until Landlord shall have substantially completed all Work to
be performed by Landlord as set forth in Paragraph 1 hereof; provided, however,
if Landlord shall be delayed in substantially completing said Work for any
reason set forth in the following subparagraphs (a) through (e) ("Tenant Delay")
or for any reason set forth in the following subparagraph (f) ("Force Majeure
Delay"), then neither the commencement date of the Term of the Lease nor the
payment of Rent thereunder shall be affected or deferred on account of such
delay:
 
(a)        Tenant's failure to furnish the Plans or the information required for
the preparation of the same as and when required hereby;
 
(b)        Tenant's request for or use of unique materials, finishes or
installations or construction procedures which are substantially different from
that which is standard or customary for the Building or from that shown in any
space plan which Tenant has heretofore furnished Landlord, or resulting in the
Work required by the Plans (as same may be revised from time to time) taking
longer to complete under standard construction procedures (e.g., without use of
overtime or additional shifts and without necessitating other measures to
expedite long lead time items) than originally projected by Landlord at the
execution of the Lease (i.e., when Landlord developed its schedule for
construction of the Work without the benefit of the Plans);
 
(c)        Tenant's changes in the Work or the Plans, other than a mere cost
change, (notwithstanding Landlord's approval of any such changes);
 
(d)        The entry by Tenant or Tenant's contractors in or about the Premises
or Building in a manner that substantially and as a matter of fact interferes
with Landlord’s work;
 
(e)        any other act, omission or delay by Tenant, its agents or contractors
or persons employed by any of such persons delaying substantial completion of
the Work; or
 
(f)        any other cause beyond the reasonable control of Landlord, including,
without limitation, strikes, lockouts, disorder, inability to procure materials,
failure of power, restrictive governmental laws and regulations, riots,
insurrections, war, fuel shortages, accidents, casualties and acts of God.
 
4.           Completion -- Punch List.
 
(a)        When Landlord's architect considers the Work to be substantially
complete or about to be substantially completed, Landlord shall notify Tenant as
to the date or anticipated date of substantial completion and of a reasonable
time and date for inspection of the Work.  If such time and date for inspection
are not reasonably acceptable to Tenant, Landlord and Tenant shall mutually
agree upon another time and date, provided that Tenant shall not unreasonably
delay such inspection. Tenant agrees to inspect the Premises at such time and on
such date and to execute at the time of such inspection Landlord's form of
inspection report which shall be prepared by Landlord's architect and shall list
items designated by said architect as not yet completed and any additional items
which Landlord and Tenant, in good faith, agree are not yet completed (said list
is hereinafter referred to as a "Punch List").    In the event of any dispute as
to whether or not Landlord has substantially completed the Work, the decision of
Landlord's architect shall be final and binding on the parties. Tenant agrees
that, at the request of Landlord from time to time after the initial inspection,
Tenant shall initial such Punch List or execute revised Punch Lists to reflect
completion or partial completion of prior Punch List items.
 
 
C-2

--------------------------------------------------------------------------------

 
 
(b)        At any time upon notice to Tenant, after substantial completion of
the Work, Landlord may enter the Premises to complete Punch List items.
 
(c)        The phrases "substantial completion" or "substantially complete"
shall mean that the Work has been completed except for such incomplete items as
would not materially interfere with the use of the Premises for its intended
uses, as described in the Lease (but excluding items not included in the Work
which are required for use of the Premises for such purposes). The Work shall be
deemed to be substantially complete on the date on which the Work would have
been substantially complete but for Tenant Delay or Force Majeure Delay.
 
5.           Miscellaneous.
 
(a)        The Work shall be done by Landlord, or its designees, contractors or
subcontractors, in accordance with the terms, conditions and provisions herein
contained.
 
(b)        Except as herein expressly set forth or in the Lease, Landlord has no
agreement with Tenant and has no obligation to do any other work with respect to
the Premises.  Any other work in the Premises which Tenant may be permitted by
Landlord to perform prior to the Commencement Date of the Term of the Lease
shall be done at Tenant's sole cost and expense, subject to Landlord's Excess
Contribution described in Section 1(b), and in accordance with the terms and
conditions of the Lease, and such other requirements as Landlord deems necessary
or desirable.  Any additional work or alterations to the Premises desired by
Tenant after the Commencement Date of the Term shall be subject to the
provisions of the Lease.
 
(c)        If the Plans for the Work require the construction and installation
of more fire hose cabinets or telephone/electrical closets than the number
regularly provided by Landlord in the core of the Building in which the Premises
are located, Tenant agrees to pay all costs and expenses arising from the
construction and installation of such additional fire hose cabinets or
telephone/electrical.
 
 
C-3

--------------------------------------------------------------------------------

 
 
(d)        Landlord is entitled to all available investment tax credits, if any,
for Work paid for and property acquired by Landlord pursuant to the Lease and
this Workletter.  Nothing in the Lease or this Workletter shall be construed as
an agreement by Landlord to pass any investment tax credits through to Tenant.
 
(e)        Time is of the essence of this Workletter.
 
(f)        This Workletter shall not be deemed applicable to any additional
space added to the original Premises at any time or from time to time, whether
by any options under the Lease or otherwise, or to any portion of the original
Premises or any additions thereto in the event of a renewal or extension of the
original Term of the Lease, whether by any options under the Lease or otherwise,
unless expressly so provided in the Lease or any amendment or supplement
thereto.
 
(g)        Tenant's failure to pay any amounts owed by Tenant hereunder (if any)
when due or Tenant's failure to perform its obligations hereunder shall also
constitute a Default under the Lease, and Landlord shall have all the rights and
remedies granted to Landlord under the Lease for nonpayment of any amounts owed
thereunder or failure by Tenant to perform its obligations thereunder.  Notices
under this Workletter shall be given in the same manner as under the Lease.
 
(h)        The liability of Landlord hereunder shall be governed by the express
provisions of the Lease.
 


 
C-4

--------------------------------------------------------------------------------

 
 
ATTACHMENT C-1 - PLANS
 
 
[image2.jpg]
 
 
C-5

--------------------------------------------------------------------------------

 
 
EXHIBIT D
 
CONFIRMATION OF COMMENCEMENT DATE
 
THIS CONFIRMATION AGREEMENT is made and agreed upon as of this ______ day of
____________, __________, by and between TR Dupont Centre LLC, a Delaware
limited liability company (the "Landlord"), and Athero Nova, Inc., a Delaware
corporation (the "Tenant").
 
W I T N E S S E T H:
 
WHEREAS, Landlord and Tenant have previously entered into that certain lease
agreement dated ___________, _____ (the "Lease"), covering certain premises
located in ______________ as more particularly described in the Lease; and
 
WHEREAS, Landlord and Tenant wish to set forth their agreements as to the
commencement of the term of the Lease;
 
NOW, THEREFORE, in consideration of the foregoing, the parties hereto mutually
agree as follows:
 
1.           For the purpose of confirming the establishment of the Commencement
Date, as required by the provisions of the Lease, Landlord and Tenant hereby
agree that:
 
a.           The date of ___________, ____, is hereby established as the
"Commencement Date" referred to in the Lease; and
 
b.           The date of _______________, ____, is hereby established as the
"Expiration Date" referred to in the Lease.
 
2.           The Rentable Area of the Premises is _________________ square feet
and the Rentable Area of the Building, as defined in the Lease, is
____________________ square feet.
 
3.           Tenant's Proportionate Share, as defined in the Lease, as of the
Commencement Date, is __________ percent ( ____ %).
 
4.           This Confirmation Agreement and each and all provisions hereof
shall inure to the benefit of, or bind, as the case may require, the parties
hereto and their respective heirs, successors and assigns.
 
 
D-1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have executed this instrument as of the
date and year first written above.
 
 

   
LANDLORD:
                      TR DUPONT CENTRE LLC, a Delaware limited liability company
                  By: TR Dupont Centre Manager LLC, a Delaware limited liability
company, its Manager                     By:   KBS Realty Advisors, LLC, a
Delaware limited liability company, its Manager                       By:      
    Name:  Brent C. Carroll         Title:  Senior Vice President              
 

 
 

 
TENANT:
          ATHERO NOVA, INC., a Delaware corporation            
By:
      Name:        Title:             

 
 
D-2
 
                      